Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 1 of 82 Pageid#: 12500
                                                                                                       1



     1

     2                       IN THE UNITED STATES DISTRICT COURT

     3                      FOR THE WESTERN DISTRICT OF VIRGINIA

     4                                      ABINGDON DIVISION

     5    UNITED STATES OF AMERICA,     )
                                        )
     6                  Plaintiff,      ) Criminal Case No.
                                        ) 1:17cr00027-JPJ-PMS-1
     7    vs.                           )
                                        )
     8    JOEL A. SMITHERS,             ) COA No. 19-4761
                                        )
     9                  Defendant.      )
          ____________________________________________________________
    10

    11                     TRANSCRIPT OF SENTENCING HEARING
                       HONORABLE JUDGE JAMES P. JONES PRESIDING
    12                        WEDNESDAY, OCTOBER 2, 2019

    13    ____________________________________________________________

    14

    15

    16

    17
                                         A P P E A R A N C E S
    18
          On behalf of the United States:
    19              Steven Randall Ramseyer, Zachary T. Lee, and
                    Samuel Cagle Juhan
    20              U.S. Attorneys Office - Abingdon
                    180 W. Main St., Suite B19
    21              Abingdon, VA 24210-

    22    On behalf of the Defendant:
                    Donald M. Williams, Jr.
    23              Williams Law Office, PLC
                    P.O. Box 601
    24              Pennington Gap, VA 24277

    25    Proceedings taken by Certified Court Reporter and transcribed
          using Computer-Aided Transcription


                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 2 of 82 Pageid#: 12501
          USA v. Smithers                                                     1:17-cr-00027-JPJ-1        2



     1    (Proceedings commenced at 10:30 a.m.)

     2                THE COURT:            Good morning, ladies and gentlemen.                        The

     3    clerk will call the case.

     4                THE CLERK:            United States of America v. Joel Adam

     5    Smithers.     Criminal action 1:17cr27.

     6                THE COURT:            We're here today for the sentencing of

     7    the defendant Joel Adam Smithers.                        Is the government ready?

     8                MR. RAMSEYER:              We are, Your Honor.

     9                THE COURT:            And, counsel, is your client ready?

    10                MR. WILLIAMS:              We are, Your Honor.

    11                THE COURT:            Dr. Smithers, if you'll stand, let me

    12    ask you a question, sir.                 Have you and your lawyer read and

    13    discussed the presentence investigation report?

    14                THE DEFENDANT:               Yes, Your Honor.

    15                THE COURT:            Thank you.            You may be seated.

    16                I'll inquire of counsel if there are any remaining

    17    objections to the presentence report or its calculation of the

    18    advisory sentencing guidelines.                       First, from the government.

    19                MR. RAMSEYER:              No, Your Honor.

    20                MR. WILLIAMS:              Your Honor, the only one that we had

    21    was that the probation office I think had said there was not a

    22    reason for a downward departure and we objected to that.

    23                THE COURT:            Yes, sir.           Well, I will consider that

    24    question and hear argument on it at the time for argument on

    25    the appropriate sentence.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 3 of 82 Pageid#: 12502
          USA v. Smithers                                                     1:17-cr-00027-JPJ-1      3



     1                The probation officer has pointed out to me that

     2    there are a couple of typographical errors in the presentence

     3    report on page 2 at the top of the page in description of

     4    certain of the counts.               It ought to read Counts 3 through 100,

     5    102-297, and 300-862.

     6                And on page 26 of the presentence investigation

     7    report in paragraph 88, the specific offense characteristic

     8    was omitted in error.              And it is under Section 2D1.12 of the

     9    sentencing guidelines manual, maintaining a place for

    10    distribution of controlled substances.                            That's just an

    11    inadvertent omission.

    12                Accordingly, I will adopt the facts and calculation

    13    of the advisory sentencing guidelines set forth in the

    14    presentence investigation report.                        I find that the defendant

    15    has a total offense level under the advisory guidelines of 43

    16    and a criminal history category of one.                             The guideline,

    17    advisory guideline provision for the defendant's convictions

    18    is life in prison, supervised release of one to three years on

    19    Count 2, and three years on the other counts, a fine range of

    20    $50,000 to $1 million, and a special assessment of $100 as to

    21    each count of conviction.

    22                I have, of course, reviewed carefully the

    23    presentence investigation report, as well as the sentencing

    24    memorandum filed on behalf of the defendant by his counsel,

    25    including its exhibits.                I've also considered the letters



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 4 of 82 Pageid#: 12503
          USA v. Smithers                                                     1:17-cr-00027-JPJ-1      4



     1    written on behalf of the defendant which have been filed with

     2    the court by his counsel.                  But I'll be glad to hear from the

     3    parties in regard to the appropriate sentence to be imposed in

     4    this case.

     5                 And let me inquire as to whether the parties desire

     6    to present evidence.              Mr. Ramseyer?

     7                 MR. RAMSEYER:             We do, Your Honor.

     8                 THE COURT:           All right.            The government may proceed

     9    first then.

    10                 MR. RAMSEYER:             Your Honor, if I may first for the

    11    record.   The Court indicated the guideline offense level is

    12    43, and I believe that's because that's the highest available

    13    on the table.        But the calculation actually came to a 46 in

    14    the presentence report.

    15                 THE COURT:           Yes, sir.

    16                 MR. RAMSEYER:             Is that the Court's finding?

    17                 THE COURT:           Yes, sir, it is.

    18                 MR. RAMSEYER:             Thank you.

    19                 We'd call Patrick Long to the stand.

    20                 THE CLERK:           If you'll raise your right hand.

    21                 Do you solemnly swear that the testimony you're

    22    about to give in this case shall be the truth, the whole

    23    truth, and nothing but the truth, so help you God?

    24                 THE WITNESS:            Yes, ma'am.

    25                 THE CLERK:           Take the stand.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 5 of 82 Pageid#: 12504
          LONG - DIRECT                                                                                5



     1                                           PATRICK LONG,

     2    called as a witness herein by the Plaintiff, having been first

     3    duly sworn, was examined and testified as follows:

     4                                      DIRECT EXAMINATION

     5    BY MR. RAMSEYER:

     6    Q.    Please state your name and title.

     7    A.    Patrick Long, Special Agent.

     8    Q.    And you're employed with the DEA; is that correct?

     9    A.    That's correct, yes.

    10    Q.    You testified in the trial in this case; is that correct?

    11    A.    I did, sir.

    12    Q.    And you've been involved in the investigation of Dr. Joel

    13    Smithers?

    14    A.    That's correct, sir.

    15    Q.    Now, let me ask you, at some point did you go through and

    16    compile from various databases and sources of information the

    17    total number of Schedule II prescription drugs that

    18    Dr. Smithers prescribed during the brief time he was operating

    19    in Martinsville?

    20    A.    Yes, sir, I did.

    21    Q.    What was the time period you used, do you recall?

    22    A.    We started August 24th, 2015, through the date of his

    23    arrest, which was August the 15th, 2017.

    24    Q.    Okay.     And in that time period there was actually a

    25    search warrant executed at his office at some point; is that



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 6 of 82 Pageid#: 12505
          LONG - DIRECT                                                                                 6



     1    correct?

     2    A.    That's correct.

     3    Q.    Do you remember when that was approximately?

     4    A.    March 7, 2017.

     5    Q.    Is it fair to say after March the prescriptions fell off

     6    quite a bit?

     7    A.    I'd have to review that, but some did, yes, I believe so.

     8    Q.    Anyway, but you took the whole two -- pretty much

     9    two-year time period, and during that time period were the

    10    number of Schedule II controlled substances prescribed by

    11    Dr. Smithers in excess of 500,000 pills?

    12    A.    Yes, sir.

    13    Q.    500,000 units?

    14    A.    Yes, sir.

    15    Q.    Some of them were liquid?

    16    A.    That's correct.

    17    Q.    All right.          And those drugs included oxycodone,

    18    oxymorphone, hydromorphone, hydrocodone, fentanyl; is that

    19    correct?

    20    A.    That's correct, sir.

    21    Q.    Also, during the course of the investigation, did you

    22    recover a recording that Dr. Smithers had made of a

    23    conversation he had had with a doctor during his residency?

    24    A.    Yes, we did.

    25    Q.    All right.          And can you tell the Court a little bit



                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 7 of 82 Pageid#: 12506
          LONG - DIRECT                                                                                7



     1    about kind of -- we're going to play some recordings, some of

     2    the portions of that recording.                       Can you give the Court some

     3    background as to what led up to those recordings.

     4    A.    Dr. Smithers was enrolled in a residency program in

     5    North Carolina.          And the recording, which again I believe is a

     6    conversation he is having with the program director of that

     7    residency program following an incident that Dr. Smithers had

     8    had with a local police officer in which he had been stopped

     9    for speeding.        And the officer supposed that he had been under

    10    the influence of alcohol.                  Dr. Smithers received a speeding

    11    ticket and after telling the officer that he was on his way to

    12    the hospital to treat a patient with a serious ailment, the

    13    officer let him continue, but then followed up with a phone

    14    call to the hospital to advise them that a doctor was on route

    15    that had possibly been consuming alcohol.

    16    Q.    That was possibly impaired?

    17    A.    Correct.       So the program director had essentially

    18    provided an ultimatum to Dr. Smithers that he either resign or

    19    be fired, terminated from the program.

    20                MR. WILLIAMS:              I'm going to note an objection.

    21    We're getting into quite a bit of hearsay.                                We're also going

    22    to object to the tape.               We weren't advised until yesterday.

    23    It was provided to our office.                      I believe it contains hearsay.

    24    I don't see the relevance of what happened a couple years

    25    prior to what happened in this case is relevant to this case.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 8 of 82 Pageid#: 12507
          LONG - DIRECT                                                                                    8



     1                 THE COURT:           I'll overrule the objection.                          Hearsay is

     2    permissible in sentencing proceedings as long as it's

     3    reliable.       This is a, apparently, a recording.                              And I believe

     4    it may possibly be relevant to the appropriate sentence in

     5    this case.

     6                 MR. RAMSEYER:             Thank you, Your Honor.

     7                 And I'd note for the record it was provided to

     8    defense counsel prior to trial.                       The specific excerpts we've

     9    made, that was provided yesterday.                         But the recording in its

    10    entirety was provided prior to trial.

    11                 So at this time I'd like to play excerpt Number 1

    12    from that.      And this was May 13th of 2013; is that correct?

    13                 THE WITNESS:            Yes, sir, I believe so.

    14          (Audio played.)

    15                 MR. RAMSEYER:             All right.            And now I'm going to play

    16    excerpt Number 2.

    17          (Audio played.)

    18                 MR. RAMSEYER:             And now the third excerpt.

    19          (Audio played.)

    20                 MR. RAMSEYER:             I'm going to pause briefly.

    21    BY MR. RAMSEYER:

    22    Q.    The person speaking there is Dr. Mazzola; correct?

    23    A.    Yes, sir.

    24    Q.    And he was the supervisor of Dr. Smithers during his

    25    residency; is that right?                  Or the head person, I guess?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 9 of 82 Pageid#: 12508
          LONG - DIRECT                                                                                9



     1    A.    Right.     The program director of the residency.

     2    Q.    And the other person we heard talking, that's Joel

     3    Smithers; correct?

     4    A.    Yes.

     5          (Audio played.)

     6                 MR. RAMSEYER:             Next is excerpt 4.

     7          (Audio played.)

     8                 MR. RAMSEYER:             Now excerpt 5.

     9          (Audio played.)

    10                 MR. RAMSEYER:             Now clip Number 6.

    11          (Audio played.)

    12                 MR. RAMSEYER:             This will be clip Number 7.

    13          (Audio played.)

    14                 MR. RAMSEYER:             Now, clip Number 8.

    15          (Audio played.)

    16                 MR. RAMSEYER:             Next I'm going to play clip Number 9.

    17          (Audio played.)

    18    BY MR. RAMSEYER:

    19    Q.    I'm going to ask you, the other individual that's

    20    talking, do you know what his name is?

    21    A.    I don't know his name.                  Dr. Veil or Dr. Bell, but he's a

    22    colleague at the time of this recording.

    23    Q.    Is it your understanding that Dr. Smithers asked him to

    24    come to this meeting with him?

    25    A.    Yes, sir.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 10 of 82 Pageid#:
        LONG - DIRECT             12509                                       10



  1            (Audio played.)

  2                 MR. RAMSEYER:              The next several clips are all fairly

  3    brief.    So the next one is clip Number 10.

  4            (Audio played.)

  5    BY MR. RAMSEYER:

  6    Q.      Right there he said he didn't get pulled over often or

  7    ever.    In fact, you checked his record.                            He's been pulled

  8    over.    He was pulled over several times and pulled over prior

  9    to this; is that correct?

 10    A.      That's correct, sir.

 11            (Audio played.)

 12                 MR. RAMSEYER:              And next is clip Number 11.

 13            (Audio played.)

 14                 MR. RAMSEYER:              And next is excerpt Number 12.

 15            (Audio played.)

 16                 MR. RAMSEYER:              Next is excerpt 13.

 17            (Audio played.)

 18                 MR. RAMSEYER:              And the final excerpt is excerpt

 19    Number 14.

 20            (Audio played.)

 21    BY MR. RAMSEYER:

 22    Q.      So let me ask you, is it your understanding he blew

 23    a .085 and that the officer was concerned about it, but

 24    Dr. Smithers said that he was on his way to deal with a stroke

 25    victim?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 11 of 82 Pageid#:
        LONG - DIRECT             12510                                       11



  1                 MR. WILLIAMS:              Your Honor, I'd again object to

  2    hearsay.

  3                 THE COURT:            Yes, sir, I'll overrule the objection.

  4                 THE WITNESS:             The inference that was presented in

  5    the recording is yes, that was what the reading was.                                          I

  6    believe Dr. Mazzola read it as a .85, but it's -- the actual

  7    would be .085.

  8                 And as far as the stroke victim, I don't recall

  9    specifically what the issue was.                        It was a serious in nature

 10    event.

 11                 MR. RAMSEYER:              Okay.        All right.            Your Honor, I'd

 12    move at this time that the excerpts I played would be

 13    introduced as Government's Exhibits 1 through 14.

 14                 THE COURT:            They will be admitted.

 15          (Plaintiff's Exhibits 1-14 marked and admitted.)

 16                 MR. RAMSEYER:              May I approach the witness,

 17    Your Honor?

 18                 THE COURT:            You may.

 19    BY MR. RAMSEYER:

 20    Q.    Again, I want to show what we've previously shown at

 21    trial.   These are deposits by month for Smithers and Priority

 22    Urgent Care; is that correct?

 23    A.    Yes, sir.

 24    Q.    These are deposits made into a bank account; is that

 25    correct?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 12 of 82 Pageid#:
        LONG - DIRECT             12511                                       12



  1    A.    Yes, sir.

  2    Q.    And it's from August of '15 through March of '17; is that

  3    right?

  4    A.    That's correct.

  5    Q.    And, in addition, you recovered significant amounts of

  6    cash; is that correct?

  7    A.    Yes, sir.

  8    Q.    And that was above what was involved in the deposits?

  9    A.    That is true, yes, sir.

 10    Q.    What was the total amount, do you recall?

 11    A.    Not off the top of my head, sir.

 12    Q.    Was it over 700,000, do you recall?

 13    A.    Together?

 14    Q.    Yes.

 15    A.    Yes, sir, that would have been over 700,000.

 16    Q.    But the total amount, plus the cash?

 17    A.    Plus the cash, yes, sir, well over 700,000.

 18    Q.    Also based on your investigation, also the testimony at

 19    trial, in 2015 Dr. Smithers set up a practice in, was it

 20    Beckley, West Virginia?

 21    A.    In 2015?

 22    Q.    2015.

 23    A.    Yes, sir.

 24    Q.    And at some point the investigating agency in

 25    West Virginia that investigates pain clinics came to that



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 13 of 82 Pageid#:
        LONG - DIRECT             12512                                       13



  1    clinic when it opened.

  2    A.     Yes.

  3    Q.     And they asked for records to determine if it was a pain

  4    clinic; is that correct?

  5    A.     That's correct.

  6    Q.     And Dr. Smithers told them they couldn't get anything

  7    without a subpoena.

  8    A.     That's correct.            Subpoena or warrant, one of the two.

  9    Q.     So they came back the next day with the paperwork and he

 10    was gone.

 11    A.     That's correct.

 12    Q.     The office had been cleared out.

 13    A.     Yes, sir.

 14    Q.     And the dumpsters were full of urine samples that hadn't

 15    been tested; is that right?

 16    A.     They did find that, yes, sir.

 17    Q.     And soon after that Dr. Smithers opened his clinic in

 18    Martinsville that was the subject matter of this trial; is

 19    that correct?

 20    A.     Yes, sir.

 21                  MR. RAMSEYER:            Those are all my questions.                           Thank

 22    you.

 23                  THE COURT:          All right.            Any questions, Mr. Williams?

 24                  MR. WILLIAMS:            Yes, Your Honor.

 25    ///



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 14 of 82 Pageid#:
        LONG - CROSS              12513                                       14



  1                                       CROSS-EXAMINATION

  2    BY MR. WILLIAMS:

  3    Q.    Special Agent Long, all the audios, those occurred

  4    several years prior to him ever locating to Martinsville,

  5    Virginia; correct?

  6    A.    They occurred in 2013, yes, sir.

  7    Q.    That was in North Carolina, completely different

  8    jurisdiction; correct?               It was a different state?

  9    A.    It's a different state, yes, sir.

 10    Q.    And with respect to what happened there, again, he was

 11    given a license to practice in Virginia; correct?

 12    A.    Yes, sir.

 13    Q.    Okay.

 14    A.    Subsequently, yes.

 15    Q.    Subsequently.

 16                  MR. WILLIAMS:            Thank you.            No further questions.

 17                  MR. RAMSEYER:            Briefly, Your Honor, I forgot to ask.

 18                                   REDIRECT EXAMINATION

 19    BY MR. RAMSEYER:

 20    Q.    When that happened in North Carolina, they did report him

 21    to the Board of Medicine; is that correct?

 22    A.    Yes, sir.

 23    Q.    So the authorities did the right thing there to bring it

 24    to the attention of the board.

 25    A.    Yes, sir.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 15 of 82 Pageid#:
        USA v. Smithers           12514                1:17-cr-00027-JPJ-1    15



  1                 MR. RAMSEYER:             Thank you.

  2                 THE COURT:           All right.            Thank you, sir.               You may

  3    step down.

  4                 MR. RAMSEYER:             No other evidence, Your Honor, at

  5    this time.

  6                 THE COURT:           All right.            Mr. Williams.

  7                 MR. RAMSEYER:             I did want the Court to know, there

  8    is a victim here that would like to address the Court at some

  9    point.   I know now is not the time, but I wanted to make sure

 10    the Court knew that.

 11                 THE COURT:           Yes, sir.           I will allow the victim to

 12    speak later in the proceedings.

 13                 Mr. Williams.

 14                 MR. WILLIAMS:             Your Honor, defense would call Brian

 15    Andrew Farah.

 16                 THE COURT:           Yes, sir.           If you'll come forward and

 17    stand before the clerk and be sworn, please.

 18                 THE CLERK:           Do you solemnly swear that the testimony

 19    you're about to give in this case shall be the truth, the

 20    whole truth, and nothing but the truth, so help you God?

 21                                     BRIAN ANDREW FARAH,

 22    Called as a witness herein by the Defendant, having been first

 23    duly sworn, was examined and testified as follows:

 24                 THE COURT:           Yes, sir, you may proceed.

 25                 MR. WILLIAMS:             Thank you.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 16 of 82 Pageid#:
        FARAH - DIRECT            12515                                       16



  1                                     DIRECT EXAMINATION

  2    BY MR. WILLIAMS:

  3    Q.    Dr. Farah, please state your name for the record.

  4    A.    Yes.    It's Brian Andrew Farah, F-a-r-a-h.

  5    Q.    Okay.     And, Dr. Farah, what do you do?

  6    A.    I'm currently the medical director for psychiatry at one

  7    of the Wake Forest hospitals in High Point, North Carolina.

  8    I've been there 19 years.

  9                  Am I too close?              Okay.

 10                  I'm employed there for one more day, and I will

 11    transition to Cone Behavioral Health where I'll be associate

 12    residency director.             So I'm just in transition now.

 13    Q.    And what kind of education did you have?

 14    A.    A bachelor of science followed by the Medical University

 15    of South Carolina and then residency at Wake Forest

 16    University.      I've been board-certified in psychiatry since

 17    1995, recredentialed at each interval.

 18    Q.    Have you ever testified in court before?

 19    A.    Yes.    I've testified in numerous medical liability cases

 20    as an expert since 1997.                 I've testified in several civil

 21    matters, criminal matters, even some federal court.

 22    Q.    Okay.     And have you ever been denied certification as an

 23    expert in any of those trials?

 24    A.    No, sir.

 25    Q.    And you've been practicing since -- how long did you say?



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 17 of 82 Pageid#:
        FARAH - DIRECT            12516                                       17



  1    A.    I got out of residency in '95, '94.

  2    Q.    How many cases, ballpark?                     How many patients have you --

  3    A.    Thousands.         My unit this year, just my hospital unit,

  4    admitted 1800 people last year.                       And I was the attending for

  5    all of them.       And I do about 15 consultations a day when I'm

  6    in the hospital.

  7    Q.    Okay.     Do you have any publications or anything that

  8    you've written?

  9    A.    Yes, I've got numerous publications.                              I've done review

 10    articles, clinical trials, edited a couple journals, published

 11    a book on Ernest Hemingway in 2017 through USC Press.                                        It was

 12    a specific biography about his mental illness and his suicide.

 13    Q.    Okay.     And have you had occasion to meet with Dr. Joel

 14    Smithers?

 15    A.    I did.     I met with Dr. Smithers while he was

 16    incarcerated.        This was on September 13th, a couple weeks ago.

 17    Q.    Okay.     And as you have gone through -- or as you did,

 18    have you consulted any other outside sources?

 19    A.    I did interview his father by phone, interviewed his wife

 20    by phone, looked at some trial transcripts just to get a grip

 21    on some of his conduct.                That's -- I've had discussions with

 22    you just about the case.

 23    Q.    Okay.     And so have you used all this data in coming to

 24    any conclusion that you might have regarding Dr. Smithers?

 25    A.    Correct.       Tried to look at the whole picture.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 18 of 82 Pageid#:
        FARAH - DIRECT            12517                                       18



  1    Q.    Okay.     And is the information that you used considered

  2    reliable in the field of psychiatry?

  3    A.    Yes, sir.        In psychiatry, you know, we make diagnoses

  4    based on specific criteria.                   And that's usually referred to as

  5    the DSM, or Diagnostic and Statistical Manual of Mental

  6    Disorders, Volume V.              Basically it evolves over time.                             But

  7    it's a checklist-based way of categorizing illness.                                          When I

  8    say someone has major depression, severe recurrent with or

  9    without psychosis, some other physician knows exactly what

 10    criteria I'm talking about rather than just using more archaic

 11    terms like neuroses and so forth.

 12    Q.    And have you recently applied these principles and

 13    methods to the facts of this case in coming to your

 14    conclusions?

 15    A.    Correct.       I think just at the outset, just hearing about

 16    the case, I think everyone involved felt that Dr. Smithers had

 17    some type of psychiatric issues, but it was just hard to --

 18    they were ill-defined for a lot of people.                                And I think that

 19    just applying those criteria it becomes clear what his --

 20                  THE COURT:          Let me ask you this, Doctor.                          You said

 21    just hearing about this case indicated to you or to some

 22    people that he had mental issues.                        What is it about this case

 23    that would so indicate?

 24                  THE WITNESS:           Well, the discussions with his father,

 25    that there was this pervasive pattern of impaired judgment.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 19 of 82 Pageid#:
        FARAH - DIRECT            12518                                       19



  1                 THE COURT:           I understood you said just hearing about

  2    this case.     And I wondered what hearing about the case would

  3    portray mental illness in the perpetrator.

  4                 THE WITNESS:            Correct.           I wasn't referencing popular

  5    media or anything like that, just referencing the discussions

  6    as -- with his father and with his attorney as to whether I

  7    would examine him and take the case.                           You know, could I help?

  8    Could I see -- could I examine him and see if something was

  9    going on?     So it was just those preliminary discussions I was

 10    referencing.

 11                 THE COURT:           Well, hearing about the case, did it

 12    indicate to you that he had -- I mean, hearing about the facts

 13    of the case indicate to you that he had a mental illness?

 14                 THE WITNESS:            My initial impression was I assumed he

 15    was much older and might be having some type of frontal lobe

 16    dementia.     Because that's a form of dementia where your

 17    judgment and insight go first.

 18                 THE COURT:           I'm not really communicating accurately

 19    to you.

 20                 You indicated the facts of this case.                                 I'm talking

 21    about the legal facts, the facts that were shown to the jury

 22    and convinced the jury beyond a reasonable doubt the defendant

 23    had practiced medicine beyond the bounds of medical

 24    practice --

 25                 THE WITNESS:            Yes, sir.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 20 of 82 Pageid#:
        FARAH - DIRECT            12519                                       20



  1                 THE COURT:            -- or for an unlawful purpose in this

  2    huge distribution of controlled substances to addicts.                                        So

  3    does that mean that a person who does that has a mental

  4    illness?     Is that what you're saying?

  5                 THE WITNESS:             Not necessarily.                 However, the --

  6                 THE COURT:            I mean, you understand that numerous

  7    physicians, unfortunately, have been prosecuted across the

  8    country and in this court for overprescribing drugs.

  9                 THE WITNESS:             That's correct.

 10                 THE COURT:            Do they have a mental illness?

 11                 THE WITNESS:             Perhaps not.              Right.        You're exactly

 12    right that you can do these bad things without having a mental

 13    illness.     But my understanding of his situation is this

 14    pervasive and repeated lack of judgment.                               And to actually

 15    pursue this type of clinical practice in the midst of an

 16    opiate crisis in the areas that are under the most scrutiny

 17    and to do it with such a degree of recklessness and on a

 18    consistent basis, coupled with the whole picture indicated to

 19    me mental illness.

 20                 But your point is extremely well taken, Your Honor,

 21    that there are many people just doing bad things for money or

 22    for whatever motivation.

 23                 THE COURT:            I mean, the average street drug dealer

 24    who is not addicted himself or herself but sells to get money

 25    does not necessarily have a mental illness.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 21 of 82 Pageid#:
        FARAH - DIRECT            12520                                       21



  1                 THE WITNESS:            That's correct.

  2                 THE COURT:           They may have other problems, but --

  3                 THE WITNESS:            That's correct.                I think the

  4    paradox --

  5                 THE COURT:           People who rob banks --

  6                 THE WITNESS:            Yes.

  7                 THE COURT:           -- may not have a mental illness that

  8    propels them to do that.

  9                 THE WITNESS:            I agree.           I think that the paradox

 10    here is that someone with such a high IQ would consistently

 11    demonstrate such impaired judgment.                          In fact, the tapes that

 12    were played, the residency director used the phrase "impaired

 13    judgment" or "poor judgment" at least five times.                                     And then --

 14    so here you have a trained physician who monitors and trains

 15    other physicians who has someone in front of him that is just

 16    way out of bounds as far as their level of judgment for that

 17    level of IQ and training and doesn't see it.

 18                 You know, I think with Dr. Smithers he does have a

 19    high IQ, he's very articulate and he's very obsessive.                                       Even I

 20    got caught up in my mental status exams.                              May be getting ahead

 21    of myself.     But, I mean, he would take me down rabbit holes of

 22    some legal technicality that would get him off.                                    And I was

 23    like, no, this is not what we're here for.                                We have to

 24    redirect.     I can get to the specifics of what I think is going

 25    on in his mind.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 22 of 82 Pageid#:
        FARAH - DIRECT            12521                                       22



  1                 But, again, I think that even other professionals

  2    probably didn't see these red flags of a longstanding pattern

  3    of impaired judgment, impaired insight, so forth.

  4                 THE COURT:            You -- and for the record, I have

  5    carefully read your report which has been filed --

  6                 THE WITNESS:             Yes, sir.

  7                 THE COURT:            -- by Dr. Smithers's attorney.                             So I

  8    take it your report is a summary at least of your opinion.

  9                 THE WITNESS:             Correct.

 10                 THE COURT:            And your opinion is that he suffers from

 11    untreated bipolar disorder.

 12                 THE WITNESS:             Yes, sir, that's correct.

 13                 THE COURT:            And as you point out, that is not a

 14    psychosis.      That's not a -- he's not crazy.

 15                 THE WITNESS:             That's correct.                However, in the

 16    context, he has at times had delusional beliefs.                                      There was a

 17    period of time when he thought a patient was wearing a wire to

 18    entrap him.       And there was a period of time he thought he was

 19    being followed when he wasn't.

 20                 THE COURT:            Is that necessarily unreasonable?                            I

 21    mean, he was engaged in high-risk violations of the law.

 22                 THE WITNESS:             Yes.

 23                 THE COURT:            And I would think that that would be a

 24    pretty reasonable concern of his that he was being recorded or

 25    trailed.     And, in fact, he was being highly investigated, as



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 23 of 82 Pageid#:
        FARAH - DIRECT            12522                                       23



  1    we know.

  2                 THE WITNESS:             Correct.           I think there were other

  3    examples where he had -- as a resident, he was given an

  4    antidepressant and became manic with that, and had some

  5    hypererotic behavior that was referenced on one of the tapes

  6    about misbehavior with a nurse and so forth.                                  That was a spree

  7    of activity and a mania.                  Then there was the -- his subduing

  8    the manic symptoms with drinking.                         And that, of course, led to

  9    more problems and impaired judgment.                            So his way of

 10    compensating was alcohol.

 11                 Then his wife told me he was either working or

 12    drinking.      So he was in this sort of propelled phase.                                     And

 13    even as far as delusion, you're absolutely right that those

 14    delusions are realistic given his situation.

 15                 But even as recently as a couple weeks ago, he

 16    was -- had the delusion -- he had the fantasy that there would

 17    be some expert that would swoop down and justify everything he

 18    had done.      Some doctor would come from out of state and

 19    explain that his practice was valid and he was doing

 20    everything correctly.               The reality is he just wasn't.                            There

 21    was no way to bump him off that when I talked to him.                                         Or that

 22    he would find a new attorney.                      That he was, you know, two

 23    weeks ago he wanted to fire this attorney.

 24                 THE COURT:            To make it clear, and please understand

 25    I don't believe this, but to make it clear for the record, you



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 24 of 82 Pageid#:
        FARAH - DIRECT            12523                                       24



  1    don't disagree that he was engaged in a -- the facts indicate

  2    that he was engaged in a very large improper prescription of

  3    narcotic drugs.

  4                 THE WITNESS:            That's correct, sir.                    There's

  5    really -- you know, everything that could go wrong in a

  6    medical practice did.              The choice of practice, the way it was

  7    practiced.     You can't dispute the facts in this case.

  8                 But what I want to make the Court aware of is that

  9    his lack of judgment and his insistence on these continually

 10    risky and problematic and dangerous behaviors, indeed

 11    life-threatening behaviors were -- you know, he was in a state

 12    of mind that was propelling him in a way that he did not -- I

 13    don't want to say he wasn't in control, because what he did

 14    took organization and brain power, but the judgment and

 15    insight were completely erased.

 16                 THE COURT:           Well, he believed -- do you think he

 17    believed and believes now that his practice was proper, that

 18    he was, in fact, just helping these people and he was being a

 19    good doctor?

 20                 THE WITNESS:            Yes, sir, he expressed that to me.

 21    That he still believes he was helping with a humanitarian

 22    crisis.   That there is a lot of people in pain and they only

 23    need this type of treatment.                    So, you know, that microcosm of

 24    the tape shows this -- he's beat over the head with reality

 25    repeatedly and just says, no, I just, you know, I got a



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 25 of 82 Pageid#:
        FARAH - DIRECT            12524                                       25



  1    speeding ticket.          That's it.            And he just kind of gets this

  2    version of his reality and doesn't bump off of it.                                      And he

  3    still to this day believes that his practice was appropriate

  4    and he was treating a very difficult population.                                     And he

  5    himself, you know, almost in a grandiose way.

  6                 And in the -- his attorney describes periods that go

  7    by when he was working with him where he would be despondent

  8    and depressed in the morning, but by the afternoon had this

  9    exuberance, this enthusiasm that he was going to fight this

 10    and have all these grandiose ideas about how to beat it, you

 11    know.

 12                 So I think the evidence is there for a bipolar-type

 13    condition.     And I think your point is so well taken, he did

 14    bad things.      You know, there's no way around disputing these

 15    facts.   But there was a level of, you know, there was -- they

 16    were just propelled from a different area.

 17                 And I think the sad thing in hearing those tapes is

 18    that the standard thing to do when you have a resident who

 19    gets drunk or gets in trouble or something, there is a PHP

 20    program, a physicians health program, and you're supposed to

 21    refer that person for a full evaluation and treatment.                                       Now he

 22    might have gotten treatment.                    Now, in fairness, at that time

 23    the North Carolina PHP was under investigation by the State

 24    Auditor for corruption and they have not recovered their

 25    reputation.      They're still thought of as -- you just don't



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 26 of 82 Pageid#:
        FARAH - DIRECT            12525                                       26



  1    want to go to them.             So it may be that that residency director

  2    knew this was not the place for him to get help.                                     But I think

  3    he asked for help, you know, three times.                               Can't I have a

  4    treatment program?            I came to you for help.                      You know, so he

  5    had some awareness.

  6                Interestingly, he self-described himself to me as a

  7    cyclothymic.       Which is, you know, the first time I met him, he

  8    first started talking about his past abuse.                                And he said, "I'm

  9    cyclothymic."        That is a form of bipolar where patients tend

 10    to be, you know, depressed a lot of time and then will be

 11    hypomanic, but not full-blown manic.                           And I think that's again

 12    why he's under the radar was any time he did have the more

 13    obvious manifestation, he would drink.

 14                THE COURT:            Well, getting back to his request for

 15    help to the program director of the residency program, he

 16    contended that he had just had two beers.                               But we know now

 17    that he had a serious drinking problem; correct?

 18                THE WITNESS:             Correct.

 19                THE COURT:            And has had for some time.

 20                THE WITNESS:             Correct.

 21                THE COURT:            It even escalated after he was removed

 22    from the residency program.

 23                THE WITNESS:             Correct.           I think, as his wife

 24    described it --

 25                THE COURT:            But he did not -- that was not what he



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 27 of 82 Pageid#:
        FARAH - DIRECT            12526                                       27



  1    was conveying --

  2                THE WITNESS:             Correct.

  3                THE COURT:            -- to the director of the program.                         I

  4    don't know that anyone knew at the hospital that he had this

  5    serious alcohol problem.

  6                THE WITNESS:             Yes.       I don't know all those details,

  7    but I think his wife elaborated very well that that's how he

  8    suppressed these -- this disorganization was by drinking.                                    And

  9    of course, it created its own monster; the alcoholism.

 10                THE COURT:            All right.            Mr. Williams, again, I have

 11    read the report and so we need to move along.

 12                MR. WILLIAMS:              Okay.        We would ask he be declared an

 13    expert.

 14                THE COURT:            Yes, sir.

 15    BY MR. WILLIAMS:

 16    Q.    Now, Dr. Farah, you stated here that -- you described him

 17    as being bipolar.

 18    A.    Yes, sir.

 19    Q.    Describe what that would be to the Court.

 20    A.    It's a mood disorder where it usually presents in your

 21    early adulthood and patients spend most their time depressed,

 22    but they have -- they're prone to episodes of mania or

 23    hyperactivity.         And in those periods they can become

 24    delusional, psychotic, so forth.

 25                I think he would fit the criteria.                               About five



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 28 of 82 Pageid#:
        FARAH - DIRECT            12527                                       28



  1    percent of bipolar patients spend their time mostly in a

  2    hypomanic phase sort of.                 They're not obviously manic, but

  3    they have some manifestations.                      And then prone to depression.

  4    I think the evidence was that many bipolar patients who take

  5    an antidepressant break manic, they get hyper.                                   And for him

  6    that was described.

  7    Q.    He was taking those while in North Carolina?

  8    A.    Correct.       In the residency.

  9    Q.    In the residency.

 10                  So you also described some delusional beliefs as

 11    well in your report.

 12    A.    Yes, that's correct.

 13                  THE COURT:          Again, Mr. Williams, I know, I've talked

 14    to the doctor about this.

 15                  MR. WILLIAMS:            I understand.

 16                  THE COURT:          And I've read the report.

 17                  MR. WILLIAMS:            Okay.

 18    BY MR. WILLIAMS:

 19    Q.    Now, what do you believe regarding the treatment of

 20    Dr. Smithers?

 21    A.    You mean going forward?

 22    Q.    Yeah.     Going forward.

 23    A.    Yeah, you know, the standard is a mood stabilizer.                                       We've

 24    all heard of Lithium.              Sometimes Carbamazepine or Depakote.

 25    That would sort of prevent these sort of escalations.                                        And I



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 29 of 82 Pageid#:
        FARAH - DIRECT            12528                                       29



  1    think basic cognitive therapy.                       Because when he -- I think the

  2    members of this court have seen him in that phase where he's

  3    impenetrable.         You can't -- you know, he has his ideas about

  4    things.    And it goes beyond stubbornness.                              It does get to his

  5    own version -- he creates a version of reality that's

  6    impenetrable.

  7                    I apologize to Dr. Smithers.                       It's very hard to hear

  8    yourself talked about in psychiatric terms like you're a case

  9    study or something.              But don't do any favors by pretending

 10    there's nothing wrong here.

 11    Q.      Is therapy part of the treatment?

 12    A.      It would be part, correct.                     Yeah, both therapy and

 13    medication, correct.

 14    Q.      And, again, combined with alcohol use and everything, it

 15    would just enhance; correct?

 16    A.      That was sort of gas on the fire.                          Because then you're

 17    dealing with the disinhibition of alcohol and then possibly

 18    alcohol withdrawal if you don't drink, then the impaired

 19    judgment furthered by alcoholism and so forth.

 20    Q.      How would a pressure-type situation affect?

 21    A.      That's where you get your flare ups, and they don't do

 22    well.    I mean, that's basically when the mood disorder

 23    manifests, mainly under periods of high stress or, you know.

 24    Q.      Okay.    So something as stressful as a medical practice,

 25    for example, would --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 30 of 82 Pageid#:
        FARAH - CROSS             12529                                       30



  1    A.    Yeah, I think -- I was thinking more like the DUI or the,

  2    you know --

  3    Q.    Criminal trial?

  4    A.    Yeah, these sorts of things.                       But I think the -- like I

  5    said, he's got a very high IQ.                      So he can navigate a lot of

  6    things despite illness.                That's why it's very -- that's why

  7    this seems elusive.             You know, that's why so many people have

  8    a difficulty putting their finger on what is going on with

  9    Joel, you know.

 10                 MR. WILLIAMS:             Your Honor, may I have just a moment?

 11                 THE COURT:           Yes, sir.

 12                 MR. WILLIAMS:             Answer any questions the government

 13    may have.

 14                                       CROSS-EXAMINATION

 15    BY MR. RAMSEYER:

 16    Q.    Good morning, sir.

 17    A.    Good morning.

 18    Q.    You said you had some experience in the criminal system.

 19    So you're probably familiar in the federal system there's an

 20    incentive to exaggerate your substance abuse history.                                        Did you

 21    know that?

 22    A.    You're talking about the defendant themself?

 23    Q.    Yes.

 24    A.    I'm unaware of studies that cite that.                                But you're saying

 25    that the defendant would exaggerate substance abuse issues?



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 31 of 82 Pageid#:
        FARAH - CROSS             12530                                       31



  1    Q.      Right.    Because if you can show you're an alcoholic, you

  2    can get in what's called the RDAP program, which is a program

  3    that has time reduced from your sentence.                                Are you aware of

  4    that?

  5    A.      I've heard of it, but I wouldn't know the specifics.

  6    Q.      Are you aware that soon after his conviction he contacted

  7    RDAP Dan, who is a guy who helps work you through the system,

  8    to get into the RDAP program?                      Did he tell you about that?

  9    A.      He did not.

 10    Q.      Did he tell you that if he could say that he was an

 11    alcoholic, he could have a year taken off his sentence?

 12    A.      He did not.

 13    Q.      Would that be something you'd want to know in determining

 14    whether a guy is an alcoholic, since it's based on him telling

 15    you he's an alcoholic?

 16    A.      Well, his wife confirmed he was an alcoholic.

 17    Q.      He and his wife?

 18    A.      Yes.

 19    Q.      Who both have a strong motivation to get as small a

 20    sentence as possible for him, would you agree?

 21    A.      Well, certainly he's motivated for a lesser sentence.                                 I

 22    think he's asked for treatment in the past, so I'm not

 23    surprised somebody with his IQ would ask for treatment when

 24    he's cornered like that.

 25    Q.      Well, he asked for treatment.                       He's a very smart person



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 32 of 82 Pageid#:
        FARAH - CROSS             12531                                       32



  1    and he made $700,000 in a year.                        So he could have just got

  2    treatment, couldn't he?                 He could afford it.

  3    A.    Yes.     If he had the insight and judgment, he could have.

  4    Q.    If his wife wanted him to; correct?

  5    A.    Again, it would have to be voluntary, unless he was

  6    petitioned for involuntary commitment.

  7    Q.    Or if his father could have paid for it.                                  I mean,

  8    taken -- all these people could have -- because you said he's

  9    been this way for years; right?

 10    A.    Well, his illness probably manifested early adulthood and

 11    then into the residency it became full swing, and then the

 12    drinking began heavy during residency.

 13    Q.    That's what he says?

 14    A.    His second wife confirmed that as well.

 15    Q.    His second wife wasn't even married to him at the time,

 16    was she?

 17    A.    I don't know.            Of course not, not at the time, yes.                           But

 18    I don't know --

 19    Q.    Did she even know him then?                        Did she even know him during

 20    his residency?

 21    A.    I don't know that.                I can tell you I did have collateral

 22    history from the father.

 23    Q.    Okay.      But you said the reason you were convinced he was

 24    an alcoholic was because his wife confirmed it about during

 25    his residency.          But she didn't even -- did she even know him



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 33 of 82 Pageid#:
        FARAH - CROSS             12532                                       33



  1    then?

  2    A.      Yes, you've answered the question.                           I don't know if she

  3    knew him then or not.

  4    Q.      Really, doesn't it come down to what he told you about

  5    his alcoholism?

  6    A.      That's a piece of the puzzle.                       There was -- certainly he

  7    was pulled over with alcohol in his system.

  8    Q.      There was what?

  9    A.      Yeah, there was alcohol in his system just below the

 10    legal limit in the discussions that were had.

 11    Q.      Did he admit to you that he was a .085 when he was pulled

 12    over?

 13    A.      He did.

 14    Q.      He did?

 15    A.      Yes.

 16    Q.      Okay.    Now, did he also tell you that as a condition of

 17    his pretrial release in this case he was not to excessively

 18    use alcohol?

 19    A.      He did not.

 20    Q.      Did he tell you that, according to him, he violated that

 21    every day?

 22    A.      He did not.        Basically I met with him for a mental status

 23    exam and to gather what history I could.                               But those details

 24    did not come up.

 25    Q.      How long did you meet with him?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 34 of 82 Pageid#:
        FARAH - CROSS             12533                                       34



  1    A.    Hour and a half.

  2    Q.    Did you meet with him in person?

  3    A.    Correct, yeah, but there was glass between us.

  4    Q.    And how much were you paid for your testimony today?

  5    A.    The total fee was 2,000 for a report and to come here

  6    today.

  7    Q.    How much were you paid for coming here today?

  8    A.    Oh, I did not get paid -- I did pro bono work for the

  9    first visit.       And today -- so the report was 500 and to appear

 10    in court is 1500.

 11    Q.    So the total amount you're going to get is $2,000 --

 12    A.    Correct.

 13    Q.    -- plus expenses?

 14    A.    No expenses.

 15    Q.    No expenses.          That's included.                 All right.

 16                 So all your testimony today is based on an

 17    hour-and-a-half interview with him, talking to his wife,

 18    talking to his dad; is that right?

 19    A.    Yes.    And you provided further information with these

 20    tapes.   And then there were trial transcripts that he had, and

 21    then there was -- then he sent, I think, a long text e-mail to

 22    his attorney while I was working on the report.

 23    Q.    Did you read the whole transcript of the trial?

 24    A.    No, sir.

 25    Q.    So you just read excerpts that he sent you?



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 35 of 82 Pageid#:
        FARAH - CROSS             12534                                       35



  1    A.    No.     He had them in hand when we met.                              He was, you know,

  2    sharing them with his attorney and so forth.                                   Again, it spoke

  3    to his obsessiveness about certain technical details; that he

  4    was going to get off on this technicality and that

  5    technicality.          And I just had to redirect him and say we're

  6    not here for that, you know.

  7    Q.    My question though is, are the only transcripts you read

  8    of the trial the transcripts he provided?

  9    A.    Correct.         I didn't read any other than those.

 10    Q.    What were those transcripts that you read?

 11    A.    I don't recall the details.

 12    Q.    What was the general thought of it?

 13    A.    You know, it was just legal technicalities and things he

 14    had circled on the transcript to -- I can't repeat them now.

 15    Q.    Okay.       So the transcripts that you saw, did those play at

 16    all into your diagnosis?

 17    A.    Yeah, just kind of -- his attorney, you know, expressed

 18    to me that he did get -- again, talk about going down these

 19    rabbit holes.          You know, these sort of --

 20    Q.    Just understand, I was asking if the transcripts

 21    themselves, what you read in the transcript, if that in itself

 22    had any impact on your diagnosis?

 23    A.    No, sir.         Just that he was obsessed with them.

 24    Q.    Okay.       So you've dealt with -- you've dealt with criminal

 25    defendants in the past; right?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 36 of 82 Pageid#:
        FARAH - CROSS             12535                                       36



  1    A.      Correct.

  2    Q.      And you know that, in general, criminal defendants expect

  3    that their attorney just gets them out of the trouble;

  4    correct?

  5    A.      I don't know that that's the expectation of the ones I've

  6    dealt with.       The last one was a schizophrenic who murdered

  7    somebody, so he didn't expect to get off.

  8    Q.      Okay.    So for that one it was a competency, insanity

  9    defense?

 10    A.      Correct, yeah.

 11    Q.      All right.        Now you said that he never received proper

 12    therapy for his past abuse; correct?

 13    A.      Correct.

 14    Q.      Okay.    How was he abused?

 15    A.      It's in the report.               Sexually from ages --

 16    Q.      What was it?

 17    A.      -- I think 9 to 14.

 18    Q.      Did he say his father sexually abused him?

 19    A.      No, sir, it was another individual.

 20    Q.      Did he say his father tickled him inappropriately?

 21    A.      He did report that.

 22    Q.      Did you confirm whether that was true or not?

 23    A.      I didn't discuss it with his father, if that's what you

 24    mean.

 25    Q.      Well, why not?           Why would you just rely on the word of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 37 of 82 Pageid#:
        FARAH - CROSS             12536                                       37



  1    Dr. Joel Smithers?

  2    A.    Well, that's what we do.                    We interview patients.                     Now if

  3    you wanted to do some neuropsych testing for validity measures

  4    and check for malingering, that's a -- that's a -- that's a --

  5    like a longer neuropsychiatric battery.

  6    Q.    Okay.     They -- they didn't pay for you to check for

  7    malingering, did they?

  8    A.    Well, I don't do neuropsychological testing.                                    It wasn't a

  9    payment issue, just I did a psychiatric interview.

 10    Q.    You didn't do anything to determine whether he was

 11    malingering or not, did you?

 12    A.    Well, that's the mental status exam.                              And, of course, if,

 13    you know, if -- it's a clinical judgment at this point without

 14    neuropsychological testing.

 15    Q.    All right.         Can you explain to everybody what malingering

 16    is.

 17    A.    Sure.     It's exaggeration or faking of symptoms.

 18    Q.    Okay.     And would you agree that someone facing life in

 19    prison would have the incentive to malinger?

 20    A.    Would have the incentive?                     In general, yes.                 I think

 21    there's enough pathology here without him making some up

 22    though.

 23    Q.    Okay.     So your basis of the bipolar was -- is it because

 24    of the sexual abuse at the hands of his father, is that why

 25    he's suffering from bipolar?



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 38 of 82 Pageid#:
        FARAH - CROSS             12537                                       38



  1    A.    No, sir.       The importance of that, that was the first

  2    thing he said to me when we met, it's something that still

  3    torments him, the other abuse really.                            But the -- often before

  4    there's a bipolar illness or schizophrenic illness, it's often

  5    precipitated by some childhood trauma or stress.                                     So those

  6    play a role in the manifestation.                        So it was just important in

  7    a causative way to say look, there is a -- yes, there's

  8    genetic vulnerability.               But then the stressors also help

  9    precipitate that.           And this is a common one that helps

 10    precipitate that pathology.

 11    Q.    Did he tell you why he chose pain practice?

 12    A.    He did not --

 13    Q.    Okay.

 14    A.    -- specifically.

 15    Q.    Did he tell you that he had a job, like a regular job, he

 16    was paid over $100,000 a year for, but he quit because he

 17    didn't want to have to show up to work on time?

 18    A.    He did not tell me that.

 19    Q.    Then he decided to go into pain medicine.

 20    A.    No, he didn't.            But, again, you're once again describing

 21    just terrible judgment.

 22    Q.    And you said that the tape we played in 2013, that he

 23    should have been placed into the -- some sort of patient

 24    assistance program, or physician assistance program?

 25    A.    That's standard what's done when a physician gets into



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 39 of 82 Pageid#:
        FARAH - CROSS             12538                                       39



  1    trouble with drinking or conduct issues.                              Their first -- the

  2    medical board does have a physicians health program.                                         And

  3    they're -- they are in existence to treat people who have

  4    illnesses and discern them.                   Again, that is -- at the time it

  5    was under investigation for corruption, so I can understand

  6    why he may not have been referred.                         But --

  7    Q.    Or maybe he was.              Did he tell you whether he'd been

  8    referred to it?

  9    A.    He did not.

 10    Q.    Did he tell you whether he participated in it?

 11    A.    He did not.

 12    Q.    Did he indicate to you that one of his conditions of

 13    being licensed in the other states was that he continue his

 14    treatment?

 15    A.    I don't recall that from our interview.

 16    Q.    Would that matter to you?

 17    A.    Yeah.     I'd like to see the details of what they really --

 18    what their evaluation was, sure.

 19    Q.    Okay.     And as you heard on the tape, he wasn't fired for

 20    drinking.     He wasn't fired for speeding.                           He wasn't fired for

 21    having a DUI.        He was fired for lying and using his position

 22    as a physician to get out of trouble.                            As Dr. Mazzola says, is

 23    there a treatment program for that?                          Is there a treatment

 24    program for doctors who abuse their position of trust?

 25    A.    I would see that as a symptom of the illness and that's



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 40 of 82 Pageid#:
        FARAH - CROSS             12539                                       40



  1    what got his attention.                  But there was drinking involved,

  2    there was impaired judgment.                      I mean, how many more red flags

  3    do you need to say you need an evaluation?

  4                  I mean, you're asking is there a cure for a cough?

  5    Well, no, but there's evaluation for pneumonia.                                      Where is the

  6    cough coming from?              You pointed to a symptom of his pathology,

  7    rather than his pathology.

  8    Q.    So you think the lying was a result of his bipolar?

  9    A.    I think it fits the pattern of just impaired judgment.

 10    Q.    It's not impaired judgment.                         There's bipolar people that

 11    don't lie; right?

 12    A.    Well, sure.

 13    Q.    So it doesn't really -- they don't even go together.                                     I

 14    mean, being bipolar doesn't make you a liar.

 15    A.    No.     I think what I'm trying to impress upon the Court is

 16    that his specific pathology, his bipolar pathology leads him

 17    to this self-denial and this lack of judgment, and that

 18    will -- yeah, he'll get in trouble.                            I mean, he will say --

 19    again, like Dr. Mazzola said, lack of judgment four or five

 20    times.    So yeah, people with poor judgment lie to get out of

 21    things.     They make mistakes, yes.

 22    Q.    And people with poor judgment commit crimes; right?

 23    A.    Correct.

 24    Q.    Now, you put in your report that initially he was

 25    exploited by supervisors taking advantage of his medical



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 41 of 82 Pageid#:
        FARAH - CROSS             12540                                       41



  1    license.     So you didn't read the trial transcript.                                    So where

  2    did you get that information, that supervisors exploited him?

  3    A.    Let's see.          That was a statement he made that he felt

  4    that his initial employment as a physician, you know, that he

  5    could right, that he had not done a residency program, but

  6    that he felt that people were -- one of his employers was

  7    taking advantage of him.                  May have been delusional, may not

  8    have been accurate, I don't know.

  9                 I think the way to -- as again, he did not have a

 10    residency program, he didn't have proper training, and he

 11    jumped right into the absolute most difficult and most

 12    libelous and dangerous form of medicine.                               It's like being -- I

 13    think I talked in the court about taking one flight lesson and

 14    being put behind a jet airliner.                        You know, you just don't --

 15    he was not prepared for this type of pain management from a

 16    clinical standpoint.               And yet still didn't have the insight to

 17    pull back and say, I can't do this.

 18    Q.    Right.      But is it fair to say when you have -- when you

 19    put the summary of the history in your report --

 20    A.    Mm-hmm.

 21    Q.    -- that's all Joel Smithers just talking to you; right?

 22    And you just take him at his word?

 23    A.    Correct.        And what corroboration I mentioned, that's

 24    correct.

 25    Q.    You didn't contact the supervisor and find out if they



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 42 of 82 Pageid#:
        FARAH - CROSS             12541                                       42



  1    exploited him, did you?

  2    A.    No, sir.

  3    Q.    And you know his wife, she's not a psychiatrist, is she?

  4    A.    No, sir.         She's actually -- she described herself as a

  5    daughter of a minister.                  And she interestingly said that as

  6    her father would do therapy with numerous parishioners over

  7    the years, she learned to identify bipolar and had told Joel,

  8    I think you're bipolar, just based on her layman's

  9    understanding of seeing these types of parishioners.

 10    Q.    So part of your report is based on his wife learning from

 11    her father who's a minister who is bipolar?

 12    A.    No.     No.      Learning from her just observations of the

 13    world that she had encountered bipolar patients before.

 14    Q.    She had patients?

 15    A.    She had encountered them before.

 16    Q.    Bipolar patients?

 17    A.    Correct.

 18    Q.    So in what role does she deal with patients?

 19    A.    No.     She'd just see them in the context of her father's

 20    ministry in therapy, that they were in the church and in the

 21    home and so forth.

 22    Q.    All right.           Did Joel Smithers tell you about all the

 23    money he made?

 24    A.    He did not.

 25    Q.    Did you ask about it?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 43 of 82 Pageid#:
        FARAH - CROSS             12542                                       43



  1    A.    I did not.

  2    Q.    Did he tell you about all the text messages that were

  3    introduced in the trial where he's talking about, I want my

  4    money?

  5    A.    No, he did not.

  6    Q.    Does that have any impact on your view of him that

  7    according to his text messages he was doing it for the money?

  8    It wasn't because of any kind of trying to help people, except

  9    himself.

 10    A.    Mm-hmm.       Yeah, I've not seen the text messages.

 11    Q.    Would it impact you, these text messages saying I want my

 12    money?

 13    A.    You know, I think there's so many facets to Joel Smithers

 14    that would not -- it wouldn't change my opinion.                                      I'm sure

 15    that -- everybody likes money.                       It's nice to have money.                 And

 16    I think that he was very desperate and in debt on the tapes

 17    you heard and suddenly money is coming in.                                 But, again, it

 18    just speaks to the vagaries of his condition.                                   You know, one

 19    minute he's exuberant and money seeking, the next minute he's

 20    going to save the world from the opioid crisis, so forth.

 21    He's just sort of a -- he's a scattered picture like that.

 22                 MR. RAMSEYER:              May I have a moment, Your Honor?

 23                 That's all my questions.                       Thank you.

 24                 THE COURT:            Anything further, Mr. Williams?

 25                 MR. WILLIAMS:              No, Your Honor.                May he be excused?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 44 of 82 Pageid#:
        USA v. Smithers           12543                1:17-cr-00027-JPJ-1    44



  1                 THE COURT:            All right.            Thank you, Doctor.                   You may

  2    be excused.

  3                 THE WITNESS:             Thank you, sir.

  4                 THE COURT:            All right.            Mr. Williams, do you have

  5    any other evidence you wish to present?

  6                 MR. WILLIAMS:              No.      Not at this time.

  7                 THE COURT:            All right.            I'll be glad to hear from

  8    counsel.

  9                 MR. RAMSEYER:              Your Honor, we have a victim.                          Would

 10    the Court like to hear that at this time?

 11                 THE COURT:            Well, I usually wait until after

 12    counsel, but we can do that now.

 13                 There is a victim?

 14                 MR. RAMSEYER:              Your Honor, this is the mother of the

 15    woman who died as the result of the prescriptions from

 16    Dr. Smithers, part of the case.

 17                 THE COURT:            Yes, ma'am.

 18                 And first, if you'll state your name, please.

 19                 MS. HARTSHORN:               My name is Ramona Hartshorn.

 20                 THE COURT:            All right.            And I'll be glad to hear

 21    anything you wish to say to me in regard to the sentencing of

 22    Dr. Smithers.

 23                 MS. HARTSHORN:               Thank you, Your Honor.

 24                 THE COURT:            And you need to speak up.                        Make sure I

 25    can hear you.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 45 of 82 Pageid#:
        USA v. Smithers           12544                1:17-cr-00027-JPJ-1    45



  1                 MS. HARTSHORN:              Okay.        My name is Ramona Hartshorn.

  2    I am the mother of Heather Hartshorn, who was one of

  3    Dr. Smithers's patients and passed away from an accidental

  4    overdose on February 22nd, 2017.

  5                 When I first received my letter from the Department

  6    of Justice regarding my daughter and the court case against

  7    Dr. Smithers, I was unaware of any of the details and the

  8    extent of my daughter's involvement in the case.

  9    Unfortunately, my husband had filed for divorce 11 months

 10    before my daughter passed and I had no communication with him

 11    regarding any matters that I was once privy too.

 12                 After my daughter passed away on the morning of

 13    February 22nd, 2017, I was still not kept informed of many of

 14    the details surrounding her death.

 15                 Upon her death, I was thrown into a deep, dark

 16    depression.      During that time I resigned from my position as a

 17    full-time teacher and elected to apply for my retirement and

 18    social security.          Days and months went by and I was like a

 19    zombie.   I was unable to feel or see the beauty in anything.

 20    My battle with severe depression lasted for well over a year.

 21    I was in and out of psychiatric facilities at the request of

 22    my family and friends because I had become very suicidal and

 23    unable to cope with the way the disruption that had come upon

 24    my family.

 25                 I lost 90 pounds and had to be force fed food.                                  I



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 46 of 82 Pageid#:
        USA v. Smithers           12545                1:17-cr-00027-JPJ-1    46



  1    was unable to care for the two precious children that my

  2    daughter left behind because I couldn't even take care of

  3    myself.

  4                 With the help of God, my family, and my friends, I

  5    was able to return to work as a substitute teacher about

  6    14 months after she passed.                   I still battle with

  7    post-traumatic stress due to the fact that I found my daughter

  8    that morning.

  9                 I lived with Heather, her fiancée, and her two small

 10    boys, ages five years and five months.                            As part of my bedtime

 11    and morning routine, I would check on my daughter and her

 12    family every night before going to bed and every morning

 13    before getting ready for work.

 14                 Heather retired to bed early the night before she

 15    passed.   I checked on her and did not wake her because she was

 16    always tired having two small boys to care for and trying to

 17    take college classes.              The next morning around 6:00 a.m. I

 18    entered her room to check on her.                        I walked in.              I immediately

 19    knew something was wrong because it appeared her body hadn't

 20    changed position from the evening before.                               As I moved closer

 21    to her bed, an overwhelming feeling of despair came over me.

 22    When I got to her bed and leaned over to touch her, this

 23    horrible feeling became a reality as she was cold and hard to

 24    the touch.     She also had brown foam emerging from her nose.

 25                 I immediately began screaming and with great



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 47 of 82 Pageid#:
        USA v. Smithers           12546                1:17-cr-00027-JPJ-1    47



  1    difficulty thinking, dialed the number.                              I finally reached my

  2    husband at the store.               It took several seconds for him to

  3    understand what I was saying.                      Shortly afterwards he made it

  4    to our home, but I already knew there was nothing he could do

  5    for her.

  6                 The next few hours were nothing short of hell on

  7    earth as ambulance, police cars, the fire department, friends

  8    and family began to fill our house.                           From that moment on, I

  9    knew our lives would never be the same.                              My precious baby girl

 10    was gone from this earth and my heart was forever broken.

 11                 After they placed her deceased body inside the body

 12    bag and on to the gurney, they brought her into the living

 13    room and stopped to let me say goodbye.                              I left our home that

 14    day and never returned to live there.                             The reason was the

 15    haunting memories of her passing.

 16                 After Heather was taken from her home that morning,

 17    I would only see her one more time and that was at the funeral

 18    home after they had returned her from the medical examiner's

 19    office.    I never knew I could feel so broken and devastated.

 20                 I wish I could say that it has gotten easier, but

 21    every morning since that fateful morning two and a half years

 22    ago, I have awoken with the grim reality that someone I love

 23    with all my heart is missing from my life.                                 It is by the grace

 24    of God that I have survived this horrific ordeal.

 25                 Furthermore, it's with a heavy heart that I'm here



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 48 of 82 Pageid#:
        USA v. Smithers           12547                1:17-cr-00027-JPJ-1    48



  1    today.   A few days ago I read an article about the case where

  2    my ex gave an interview with the local news station.                                         I later

  3    learned that he has gained national attention.                                   It stated that

  4    he testified in Dr. Joel's defense and he didn't blame him for

  5    our daughter's death.              I do not agree with him.

  6                How can Dr. Smithers not share the blame after being

  7    convicted by the Court based on the indisputable finding from

  8    the investigation authorities charging him with over 800

  9    counts of illegally prescribing drugs such as oxycodone and

 10    oxymorphone of which my daughter had received prescriptions

 11    for from him.

 12                Apparently his medical practice was primarily one of

 13    drug trafficking and neglect where his actions have

 14    contributed to the drug epidemic and contributed to the death

 15    of our daughter.

 16                There is no bringing my baby girl back, but I feel

 17    her death has not been in vain and has been instrumental in

 18    closing a pill mill.

 19                In closing, I feel the need to tell Dr. Smithers

 20    that I don't hate him, but I do feel his actions have caused

 21    so much harm to so many people.                       I want him to know that I

 22    forgive him.       And I pray if he ever thinks about my daughter,

 23    Heather, that he will pray for her two young sons who will

 24    never know their mother, and he will also pray for me, her

 25    mother, who will never ever stop grieving or suffering from



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 49 of 82 Pageid#:
        USA v. Smithers           12548                1:17-cr-00027-JPJ-1    49



  1    losing her oldest daughter.                   I have cried a million tears and

  2    there seems to be no end in sight.

  3                Heather was one -- she was truly one of a kind.                                  Her

  4    smile and laughter can light up a room.                             She had a heart of

  5    gold and a love for people and life.                           She is so sadly missed

  6    by so many.      But my faith in God assures me that I will see my

  7    daughter some day, that it will be in heaven, because drugs

  8    may have taken her life, but her faith in God, it didn't take

  9    her soul.

 10                Thank you, Your Honor.

 11                THE COURT:            Thank you, ma'am.

 12                MR. RAMSEYER:              Your Honor, we're all here today for

 13    the sentencing of Joel Smithers.                       And the Court will have to

 14    consider all the 3553 factors and determine what's the

 15    appropriate sentence.

 16                As the Court stated, the guideline sentence is life

 17    imprisonment.        And we're asking the Court for a sentence

 18    within the guidelines.               We think it's appropriate in this

 19    case.

 20                This court, perhaps more than any other court in the

 21    country, has seen prosecutions against physicians,

 22    prosecutions against pharmaceutical companies, prosecutions

 23    against street dealers, and has seen the consequences of the

 24    actions of all of these parties.                       And in all those

 25    prosecutions of doctors that have gone before, they all pale



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 50 of 82 Pageid#:
        USA v. Smithers           12549                1:17-cr-00027-JPJ-1    50



  1    in comparison to Dr. Smithers.                      All those other doctors at

  2    least put on some sort of a pretense of being legitimate.

  3    Some of them actually treated real conditions and helped

  4    people.   Dr. Smithers isn't like that at all.                                 Dr. Smithers is

  5    a drug dealer, just a pure and simple drug dealer.

  6                And one of the things the Court has to take into

  7    account in this is to look at the nature and circumstances of

  8    the crime and the personal characteristics of the defendant.

  9    And the reason we wanted to play those excerpts from 2013 was

 10    because we think it gives a great insight into who Dr. Joel

 11    Smithers is.

 12                He's someone who will blame everyone else for

 13    everything.      He's someone who thinks he's above the law.                                 He's

 14    someone that will do whatever it takes to advance his personal

 15    agenda.   And in this case it was all about making money.                                    As

 16    the Court heard at the trial, over $700,000 just in a brief

 17    time period for doing nothing other than writing a

 18    prescription.

 19                The Court's sentenced many street dealers, and he's

 20    worse than any of them because he didn't have to be here.                                    Not

 21    that any of those people had to, they had choices to make.

 22    But a lot of them had really serious obstacles to overcome in

 23    their childhood and in their life.                         You know, not -- bad

 24    economic situations, no parents, things like that.

 25                He didn't have any of that.                          He had parents that



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 51 of 82 Pageid#:
        USA v. Smithers           12550                1:17-cr-00027-JPJ-1    51



  1    took care of him.           He had brothers and sisters -- or he had

  2    siblings.     He had it all.               But for Dr. Smithers, that wasn't

  3    enough.   He decided he wanted to make a lot of money.

  4                And he had a job.                 He had a job where he was making

  5    over $100,000 a year, but he had to go to work on time.                                         And

  6    Dr. Smithers wasn't going to be bothered with that.                                          He found

  7    a way where he could make hundreds of thousands of dollars and

  8    not even have to go to work.                    As the Court heard from the

  9    trial, he just wrote prescriptions from home or had his people

 10    at the work write prescriptions for him.                              He would FedEx the

 11    prescriptions to people in Kentucky and West Virginia.                                         And he

 12    did it all for the money.                  Nothing else.

 13                And, again, you know, now, a couple weeks before

 14    sentencing, he gets a doctor to come in here and say that he's

 15    bipolar and that's really what caused this.                                He doesn't really

 16    need to be punished, he really just needs treatment.                                         You

 17    know, the Court can read in that report, it's an advocacy

 18    piece.    Don't incarcerate him, just give him treatment.

 19                But, again, we're all here because of Dr. Joel

 20    Smithers.     Nobody else brought us here.                          He blames his

 21    attorney.     You know, it's his attorney's fault that he's here.

 22    It's the prosecution's fault that he's here.                                 It's the Court's

 23    fault that he's here.              Not his fault.                No acceptance of

 24    anything because, in his mind, he was totally justified.

 25    Because he's a doctor, he can do whatever he wants and can



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 52 of 82 Pageid#:
        USA v. Smithers           12551                1:17-cr-00027-JPJ-1    52



  1    make whatever money he wants.

  2                 The other thing is this isn't something that came

  3    out of the blue for Dr. Smithers.                        He knew what the

  4    consequences were of what he did.                        And he had all kinds of

  5    warnings.     May of 2013, the tape we heard.                             You know, his

  6    friend there, Dr. Mazzola, they're both telling him, this

  7    isn't going to define you, Joel.                       What's going to define you

  8    is what you do after this.                   And so here we are.                   That's what

  9    defines him is what he's done after that.

 10                 In August of 2015, he opens up a clinic in Beckley,

 11    West Virginia.         They ask to see his records.                          He says, come

 12    back with paper?          They come back with paper, he's shut down.

 13    He's gone.     The urine samples from his patients are in the

 14    dumpster untested.            Is that not a warning sign that you're

 15    doing something wrong if he didn't know he was doing something

 16    wrong?   Of course he knew what he was doing was wrong.

 17                 And so I think it's important we go back and look at

 18    some of the text messages that were introduced at trial to

 19    show why Dr. Joel Smithers committed this crime and why a

 20    sentence within the guidelines is appropriate.

 21                 This is Joel Smithers and Darryl Williams.                                      Darryl

 22    Williams telling him, "I got a lawyer that can help you so

 23    much at one-third the cost and do a much better job than

 24    anyone on earth."

 25                 This is September 2013.                     Very sharp professional



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 53 of 82 Pageid#:
        USA v. Smithers           12552                1:17-cr-00027-JPJ-1    53



  1    guy.    He said, "If you do it right, you can make a million a

  2    year.   Do it wrong, jail."

  3                This is within a month of him opening a practice in

  4    Martinsville.        He knows he faces jail.

  5                Darryl Williams tells him, "You have a cow giving

  6    cash now.     We need to learn how to protect it, grow it,

  7    leverage it and retain most of it long term.                                 Learn how to

  8    make steady injections of cash."

  9                Dr. Smithers, "All very true."                            "Also," and

 10    Dr. Smithers says, "Also I have to know who I can trust and

 11    who I can't."

 12                Darryl Williams, "You can bring in 10K a day cash."

 13                Dr. Smithers, "I just have to keep the DEA and State

 14    Board of Medicine off of my back."

 15                Darryl Williams, "You are operating a cash cow right

 16    now.    Grow it.       Protect it."

 17                Dr. Smithers, "Yep."

 18                Dr. Smithers, "We need a serious strategy session by

 19    phone or in person."              Tells Dr. Smithers how much commission

 20    for this.

 21                Dr. Smithers, "I really need to talk to him and come

 22    up with a battle plan to fight these," his words, "fuckers."

 23                Darryl Williams, "We can bulletproof you right now

 24    before they come."

 25                Dr. Smithers -- then he goes on, "He is cheap and he



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 54 of 82 Pageid#:
        USA v. Smithers           12553                1:17-cr-00027-JPJ-1    54



  1    has a cheap criminal lawyer friend that does major drug

  2    cases."

  3                Dr. Smithers, "Nice."

  4                And then we get into what it's all about:                                        Money.

  5                Darryl Williams, "Check your records and see what --

  6    how much is due.          I think 900 paid.                  1500 last payment."

  7                Dr. Smithers, "Your peeps always have to have their

  8    $75 counseling fee.             I can't owe the counseling service money.

  9    Not to mention," again, his words, "it looks shady as fuck

 10    when four or five people come through and say someone else is

 11    paying for them."

 12                And then here's -- here's the text messages where

 13    Dr. Smithers FedExed prescriptions in 18 different people's

 14    names.

 15                Again, Dr. Smithers, here's what it's all about.

 16    "18X3 equals 54.          $5,400 for me sitting here at my desk and

 17    writing prescriptions and you FedExing and sending them."

 18                That's not compassion, that's not caring.                                        That's

 19    vile.

 20                Dr. Smithers points out a counselor in his office is

 21    suspicious.

 22                "About what?"

 23                "You paying for everything."

 24                Then we go to the wire transfers.                               "Can you get

 25    anyone to pick up a wire for you?"



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 55 of 82 Pageid#:
        USA v. Smithers           12554                1:17-cr-00027-JPJ-1    55



  1                 Smithers, Dr. Smithers, "We can do two more today,

  2    big boy."

  3                 Williams is saying, "Got to watch how much you guys

  4    do."

  5                 Darryl Williams in November of 2015, "Our bill will

  6    be 2,850, but I'm sending three grand."

  7                 Dr. Smithers, "K.                Sweetness."

  8                 3,000 bucks.            You're an all right fellow,

  9    Mr. Williams.

 10                 Darryl Williams, "If you want it Monday, I'll just

 11    bring it and there won't be a paper trail."

 12                 "Sounds like a plan, man.                       I will burn the

 13    paperwork."

 14                 Darryl Williams talking about the people coming.

 15    All these different people.

 16                 "Good for wallet."

 17                 "Indeed."

 18                 Another time, "Mailing out a whole bunch of scripts.

 19    18 folks."

 20                 Dr. Smithers at the end, "18 is what we did last

 21    month, because that's how we got the 5400."

 22                 Darryl Williams talking about Bryan Harlow, "He's

 23    got several friends who'd like to come and they'll be seeing

 24    what he got.       Hook him up good."

 25                 Here we talk about the wires.                          Dr. Smithers knows



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 56 of 82 Pageid#:
        USA v. Smithers           12555                1:17-cr-00027-JPJ-1    56



  1    that they have to be careful about how the wiring is done, so

  2    Smithers is saying, "So if we just did the 950 Walmart to

  3    Walmart six times, that would hit 5700 and we could call it

  4    even."   He wants his money.

  5                Darryl Williams, "K."

  6                Darryl Williams, "But we can't use the same name and

  7    senders that much."

  8                Dr. Smithers, "I agree.                      Agreed."

  9                Then we got Dr. Smithers on December 22nd, 2015, "So

 10    who is bringing my grand?"

 11                The Court's sat through a lot of trials.                                    And

 12    you've -- the Court's seen text messages from just regular old

 13    street drug dealers, that's what this is.                               This is just

 14    regular old drug dealing.

 15                There's more, talking about the text messages.

 16    Dr. Smithers saying how it's beautiful.

 17                Dr. Smithers letting Darryl Williams know he's just

 18    counted the money.            "It was 3700."

 19                Darryl Williams saying, "I just collected $4,200 for

 20    you."

 21                Dr. Smithers, "So we staying here, 7,482 minus 3,700

 22    equals 3782."        Just a drug dealer just keeping track of what's

 23    owed.

 24                Then we have Scotty Williams who did something wrong

 25    evidently and raised suspicions that people might check into



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 57 of 82 Pageid#:
        USA v. Smithers           12556                1:17-cr-00027-JPJ-1    57



  1    the doctor.       So he's willing to pay a $300 "F-up fee" to get

  2    back in.     There's conversation about that and Darryl Williams

  3    says, "Scotty can FedEx you a $300 money order and you can

  4    FedEx his scripts back."

  5                 And we did that here where Darryl Williams says,

  6    "Mike Bowe is driving down.                    He is going to bring Scotty

  7    Williams F-up fee."

  8                 Darryl Williams, asked him to FedEx Scotty Williams

  9    scripts.     Dr. Smithers, "Yep.                   So sorry about that."

 10                 After that, paid that F-up fee, Scotty Williams got

 11    17 more prescriptions.

 12                 Here's more about the money.                          December '15,

 13    December 2015, talking about the scripts.                                Dr. Smithers says,

 14    "No one is being seen Monday, I'll be mailing everyone's

 15    scripts."

 16                 Dr. Smithers, "Whoever wants to can make a

 17    donation."      Oh, we can make donation.

 18                 Again, more money.

 19                 Down here.            Dr. Smithers says, "I have a second

 20    Bluebird card we can set you up on and they can mail out a

 21    real one to you in a few days."

 22                 More about FedExing prescriptions.

 23                 Darryl Williams telling the doctor, "This is what

 24    the people get."

 25                 Mail more.            Here, Darryl Williams telling the doc,



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 58 of 82 Pageid#:
        USA v. Smithers           12557                1:17-cr-00027-JPJ-1    58



  1    "Don't call her at the hospital.                       Or if you do, don't tell

  2    them you're a doc because they frown on that."                                   Keep your drug

  3    dealing hidden.

  4                 Dr. Smithers, "Not going to lose a penny."

  5                 So Darryl Williams says, "I'll have your tracking

  6    number in an hour, please FedEx for Saturday delivery."

  7                 So the doc is going to go FedEx prescriptions to

  8    him.   And tells him, "That's going to be another $70.50 if I

  9    do that."

 10                 Here's the Jesses.                 "Tell the doc I got pulled over

 11    last night."       Again, letting your drug dealer know you run

 12    into problems with the law.

 13                 But, you know, here's -- here's where this all leads

 14    to.    This is where Dr. Smithers's conduct ends up.

 15                 It's a young person taken from this earth.                                      And

 16    Dr. Smithers contributed to that.                        And as the Court heard, she

 17    wasn't the only person that died.                        He had other patients that

 18    overdosed.

 19                 Again, Dr. -- just another indicator of

 20    Dr. Smithers.        You know, if you're out in the parking lot

 21    using the restroom, we're not going to fire you.                                     Of course

 22    not.   But we're going to get another 50 bucks from you.

 23                 And, again, the money.

 24                 Heather Hartshorn, she died on February 22nd, 2017.

 25    Two days before that, Dr. Smithers saw her.                                Saw that she was



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 59 of 82 Pageid#:
        USA v. Smithers           12558                1:17-cr-00027-JPJ-1    59



  1    not doing what she's supposed to be doing in terms of drugs.

  2    She was taking marijuana.                   She wasn't taking alprazolam that

  3    she had been prescribed.                  So what did he do because he's so

  4    kind, caring, and compassionate?                        He wrote prescriptions to

  5    her for oxycodone and oxymorphone, which directly led to her

  6    death.   That's on him.

  7                 His guideline range is life.                          And it's appropriate

  8    because there's not going to ever be another doctor that comes

  9    before the court in federal court that's worse than him.                                      This

 10    is the most egregious that can be done.                              This is just drug

 11    dealing.     There's no pretense of anything else.

 12                 Now, for all doctors, the argument is always,

 13    they're only dangerous if they've got the ability to write a

 14    prescription.         And so, therefore, you know, we don't need to

 15    keep them in jail, just take away their license and then

 16    they're harmless.            And the Court should take that into account

 17    when determining the sentence.

 18                 Is that right?               Is it appropriate that because

 19    they're a professional, because they have a way of making a

 20    legitimate large amount of income, they get some sort of a

 21    benefit?     That somebody that lives in low economic status,

 22    didn't have parents, didn't have the ability to get a medical

 23    degree, they don't get that option.                           They don't get to tell

 24    the court, hey, you know, I don't have -- my degree is being

 25    taken away, so you don't have to worry about me.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 60 of 82 Pageid#:
        USA v. Smithers           12559                1:17-cr-00027-JPJ-1    60



  1                 We don't think it's appropriate.                             Again, we think

  2    it's an aggravating factor.                   He didn't have to do this.                      He

  3    could have made a lot of money legitimately, but it wasn't

  4    enough for him.

  5                 So the Court's required to impose a sentence which

  6    is sufficient to reflect the seriousness of the offense.                                       It

  7    has to promote respect for the law, provide just punishment

  8    for the offense, afford adequate deterrence to criminal

  9    conduct, and protect the public from further crimes of the

 10    defendant.     So what sentence accomplishes those objectives in

 11    a case like this?

 12                 We're in a country that has an opioid crisis.                                     I

 13    think everyone would agree to that.                          And we have a doctor

 14    that's committed the worst offense possible.                                 He's prescribed

 15    medications to someone that led to their death, and he's been

 16    just a drug dealer.             So what sentence reflects the seriousness

 17    of the offense in that case?                    What sentence promotes respect

 18    for the law where people realize just because you're a doctor,

 19    you don't get a break?               What provides just punishment for

 20    writing a prescription that leads to someone's death?                                        What

 21    adequately deters others from committing criminal conduct?

 22                 All of those factors we believe lead to a conclusion

 23    that the appropriate sentence for Dr. Joel Smithers, who had

 24    all these opportunities to stop what he was doing, had all

 25    these warning signs that what he was doing was illegal, who



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 61 of 82 Pageid#:
        USA v. Smithers           12560                1:17-cr-00027-JPJ-1    61



  1    knew it was all illegal, who took on that risk, who said, I

  2    don't care, I want to make a lot of money, we think the

  3    appropriate sentence is within the guideline range; and, it's

  4    life imprisonment.

  5                Thank you, Your Honor.

  6                THE COURT:            Thank you, Mr. Ramseyer.

  7                Mr. Williams.

  8                MR. WILLIAMS:              May it please the Court.

  9                Standing before you today is Joel Smithers.                                       Not

 10    going to go through a lot of details, the Court sat through a

 11    lot of testimony, I'm not going to bore the Court with a lot

 12    of the testimony.           What I will tell you is that Joel is a

 13    father of four.          He also has two step-children that he's very,

 14    very close to.         He has a wife who is here.                         All of them are

 15    here.    His dad, some friends and family are all here.

 16                Joel has a troubled childhood, as is shown by the

 17    presentence report.             He was sexually abused by a cousin as a

 18    child.    He went through what he described as kind of a

 19    troubled childhood with his mother and father dealing with a

 20    lot of issues, some dependency issues by his mother.                                         And Joel

 21    stands before you today as a person who is convicted of 860

 22    counts.

 23                What I'm going to ask the Court to do is to look at

 24    the 3553(a) figures, or factors.                       And as we go through just

 25    talking a little bit about Joel's life, we see how Joel kind



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 62 of 82 Pageid#:
        USA v. Smithers           12561                1:17-cr-00027-JPJ-1    62



  1    of progresses.         And Joel did, he had a lot of problems growing

  2    up along the way, many of which are self-inflicted by himself.

  3                 The Court sat here and listened to the interview

  4    from the North Carolina incident.                        And when he was coming out

  5    of medical school, he took this residency in North Carolina.

  6    He made some very poor decisions and he lost that residency.

  7    He joined the Air Force, wanted to represent his country.                                    As

  8    a result of losing the residency, he was discharged and not

  9    allowed to remain in the Air Force.

 10                 Also during that time period he lost his wife, and

 11    he developed an addiction to alcohol.                            We are asking the Court

 12    to consider allowing him to be part of the RDAP program.                                     We

 13    do believe that he would be a -- it would be a great benefit

 14    to him.

 15                 What we have and what this Court sees in a lot of

 16    cases, we see repeat offenders, we see people coming in who

 17    have had multiple, multiple run-ins with the law.                                     We see how

 18    that a lot of times their criminal history scores will be

 19    three, four, five and six.                   I don't know that I've ever had a

 20    criminal history score of zero to come in.                                But that's what

 21    Joel's is.     He scores a zero.                  He's at the lowest level that

 22    he can be.

 23                 As he began to make these bad decisions, it kind of

 24    spiraled out of control, I believe.                          And as he lost that

 25    residency, he lost the ability to be able to learn from other



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 63 of 82 Pageid#:
        USA v. Smithers           12562                1:17-cr-00027-JPJ-1    63



  1    doctors.     It forced him to kind of go out on his own.                                      Lead

  2    him to make a lot of further bad decisions in his life.                                        And

  3    it kind of ended with the idea that he began to trust

  4    patients.      He trusted them greatly to a fault.

  5                 And what we heard in the courtroom, we heard a lot

  6    of people who were seeking drugs.                         We heard a lot of testimony

  7    of people who admitted that they lied to Joel.                                    That they told

  8    him incorrect things.               That they were just there trying to get

  9    pills.   But they told him, they brought him medical records.

 10    And for a person who doesn't have the kind of training that's

 11    needed, it becomes easy to be deceived.                              And certainly I think

 12    that with that, Joel would simply tell you, and I think he did

 13    when he testified, looking back in hindsight, there were a

 14    whole lot of things he would do different.                                 There's a whole

 15    lot of things he would like to change.                             But, unfortunately, we

 16    can't do that.

 17                 We heard the testimony of Dr. Farah.                                 Dr. Farah

 18    diagnoses Joel, excuse me, as being bipolar.                                  He also

 19    diagnoses him as having delusional beliefs.                                 Certainly the

 20    Court could well attest to some bizarre behavior that

 21    Dr. Smithers exhibited while in court.                             Filing motions.             I

 22    personally would watch him of a night as we would begin to try

 23    to work on the next day's court cases and stuff, the bizarre

 24    conduct in the way that he analyzed things.

 25                 And we do believe that Dr. Smithers is somebody who



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 64 of 82 Pageid#:
        USA v. Smithers           12563                1:17-cr-00027-JPJ-1    64



  1    needs treatment.           We do believe that it's something that he

  2    does need potentially medication on.                            He doesn't meet the

  3    definition of insanity.                 That's what Dr. Farah said.                           He

  4    doesn't -- he's not criminally insane by definition of the

  5    court.    But I think it does go a long way to explaining some

  6    of the decisions that Dr. Smithers made during his practice.

  7                 Mandatory minimum in this case is 20 years.                                       The

  8    Court cannot go below that, and we acknowledge that.                                          Follow

  9    the mandatory minimum, the Court sentence him to 20 years

 10    would have him as a 56-year-old man coming out.                                     He'd be a

 11    56-year-old man who is no longer in possession of a medical

 12    license.     And what we saw was a situation -- and what the

 13    Court has seen is that when Joel began to have problems was

 14    when he had the medical license.                        It led him to make the

 15    decision in North Carolina.                    Led him to make a lot of ill

 16    decisions regarding this case.                       And at 56 years old, if the

 17    Court would go and follow the mandatory minimum, he will come

 18    out at 56 with no social security, no real assets, extreme

 19    debt, working just trying to earn minimal wage, trying to be

 20    able to pay back.

 21                 And Joel's a hard worker.                        While out on bond, while

 22    out on release, he worked multiple jobs trying to help keep

 23    his family afloat as they suffered through the loss of the

 24    income.    And as he went through, he worked trimming trees, he

 25    delivered food.           Things that from someone who was a doctor



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 65 of 82 Pageid#:
        USA v. Smithers           12564                1:17-cr-00027-JPJ-1    65



  1    would seem probably very demeaning.                           But Joel was happy to do

  2    it.   He often talked to me about wanting to become a plumber.

  3    That's what his goal was, he wanted to become a plumber.                                      And

  4    he felt like that would be a good profession for him once this

  5    was over with.

  6                 But Joel Smithers without a medical license had a

  7    criminal history score of zero.                        Joel Smithers with a medical

  8    license is facing 860 counts before this Court.                                     We certainly

  9    believe that the forfeiture of the medical license, agreeing

 10    not to practice certainly should be a major factor for the

 11    Court to look at.

 12                 What was Joel like as an inmate?                              He's began Bible

 13    studies.     He's began talking and counseling with some other

 14    inmates there.          And he says he wants to try to make a

 15    difference.

 16                 While he was out on bond, there were no violations

 17    of conditions that I know of that he ever failed to meet with

 18    anyone.    I think he certainly showed up for court when he was

 19    supposed to.        While facing as many charges as he did, he

 20    always showed up for court.                    He was here early.                   He was here

 21    ready to go.

 22                 I think that in facing the Court, we would expect

 23    someone who is facing a life sentence to have some extensive

 24    criminal history.            I've never seen one that had a score of

 25    zero that had a recommendation of life.                              There is no possible



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 66 of 82 Pageid#:
        USA v. Smithers           12565                1:17-cr-00027-JPJ-1    66



  1    higher sentence that this Court could give him, whether this

  2    was involving bringing trainloads of methamphetamine across

  3    the border or whether it involved the murder of thousands of

  4    people, it could not be any higher than what Joel Smithers is

  5    facing.

  6                In looking at the 3553(a) factors, certainly we

  7    began to see that as the government has pointed out, the

  8    seriousness of the offense and to promote respect for the law,

  9    provide for just punishment, we certainly think a 20-year

 10    sentence on a first-time offender clearly shows the

 11    seriousness and the punishment offered by the Court.

 12                What will Joel lose during those 20 years?                                       What

 13    he's going to lose is he's going to lose being able to watch

 14    his kids' birthday parties, go to graduations.                                   What he's

 15    going to lose is the ability to see his kids potentially get

 16    married and graduate from school.                        And I certainly think that

 17    dealing with all of that certainly sends a message by the

 18    Court.

 19                Factor number two is afford adequate deterrence to

 20    the criminal conduct.              Joel really has no prior conduct.

 21    Whether the Court imposes 20 years, or 30 years, or life, I

 22    don't know that that serves as any more of a deterrent than

 23    what the 20-year mandatory minimum would show.                                   I don't think

 24    and don't know of any real data that shows that punishment of

 25    one individual will cause other people not to offend.                                        And



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 67 of 82 Pageid#:
        USA v. Smithers           12566                1:17-cr-00027-JPJ-1    67



  1    certainly to the public, I don't see that it does that.                                      I

  2    think it's important for the Court to balance the deterrent

  3    effect with one that has a low risk of recidivism.

  4                Third is protect the public.                          Again, Joel Smithers

  5    before a medical license, criminal history score of zero.                                        We

  6    certainly believe that without a medical license, he poses no

  7    risk to the public.

  8                And then number four is needed medical care.

  9    Certainly think that Dr. Farah talks about the treatment that

 10    could be.     And also the RDAP program to treat any alcoholism.

 11                The Court's got to determine what punishment to set

 12    for Joel Smithers.            But, again, he's already been separated

 13    from his family.          He's lost the livelihood that he trained for

 14    for many, many years, and he's lost his freedom for at least

 15    the next 20 years.

 16                What we're asking is the Court to consider placing

 17    him at a local facility.                 We're asking the Court to consider

 18    that.   We requested in the thing Butner FCI, which allows --

 19    allow his family to visit within a 50-mile drive.                                     And we're

 20    asking once again for the RDAP.

 21                The Court's already referenced letters that have

 22    been filed on Joel's behalf.                    And as I kind of conclude, I

 23    want to talk about the real Joel Smithers.                                And when I talk

 24    about the real Joel Smithers, Joel's probably been as

 25    difficult a client in court to deal with as I've probably had.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 68 of 82 Pageid#:
        USA v. Smithers           12567                1:17-cr-00027-JPJ-1    68



  1    But at the same point in time, when you see Joel Smithers and

  2    you get him outside of the pressure setting, and we would sit

  3    and eat dinner of a night and we'd discuss things, or we would

  4    sit around and talk at the end of the day kind of just going

  5    over things, you begin to see how he would talk about his

  6    family and he was proud of them.                       You would see the

  7    vulnerability of him being scared for what his future held.

  8    You would certainly see the mood change drastically with him.

  9    And I certainly have seen the change with Joel since he's been

 10    incarcerated.

 11                To hear him talk about his volunteer work with the

 12    International ALERT Academy as a volunteer where he served for

 13    three years, working with RAM, working with Samaritans Purse

 14    while in college, going on mission trips, and how that he had

 15    renewed his relationship with his Lord and Savior.                                      Joel and I

 16    would pray every day before we came to court.                                  And I think so

 17    many times and as frustrated as I would get with him, I could

 18    always look back and see sort of those times, too, when I saw

 19    what I thought was a different side of Joel Smithers.                                        It's a

 20    side that I don't think necessarily the Court got to see.

 21                Joel is asking, I as his attorney am asking, and his

 22    family is asking the Court to consider a varying or deviating

 23    below the guidelines.              Give Dr. Joel Smithers an opportunity

 24    to have a life.          Give him the opportunity to have some kind of

 25    life afterwards, to be a part, reconnect with his kids.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 69 of 82 Pageid#:
        USA v. Smithers           12568                1:17-cr-00027-JPJ-1    69



  1    That's what we're asking for.

  2                 Thank you, Your Honor.

  3                 THE COURT:           Thank you, Mr. Williams.

  4                 I'll ask Dr. Smithers to stand.

  5                 Dr. Smithers, is there anything that you would like

  6    to say to me in mitigation of sentence before I impose your

  7    sentence?

  8                 THE DEFENDANT:              Yes, Your Honor.

  9                 THE COURT:           All right.            You may proceed.

 10                 THE DEFENDANT:              "The world and its desires are

 11    passing away.        But he that does the will of God abides

 12    forever."

 13                 I plead for mercy, Your Honor.                           I plead for mercy

 14    for the sake of my family, for the sake of my wife, Angel.

 15    For the sake of Ethan Michael, for Seth David, for Aylianna

 16    Marie, for Brielle Rose, for Paris Rebecca Nicole, for my wife

 17    and kids.     For their sakes, I plead for mercy from the Court.

 18                 THE COURT:           Thank you, sir.

 19                 Ladies and gentlemen, we're going to take a brief

 20    recess at this time while I consider this matter.                                     We'll be in

 21    recess.

 22          (Proceedings suspended at 12:44 p.m. and resumed at

 23    1:00 p.m.)

 24                 THE COURT:           The following are the reasons for

 25    imposition of the sentence in this case.                              Under the law, in



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 70 of 82 Pageid#:
        USA v. Smithers           12569                1:17-cr-00027-JPJ-1    70



  1    order to impose an appropriate sentence I must consider the

  2    nature and circumstances of the defendant's crimes, as well as

  3    the history and characteristics of the defendant.                                     I must also

  4    consider the purposes of sentencing that are laid down in the

  5    law, including to reflect the seriousness of the crimes, to

  6    promote respect for the law, and to provide just punishment,

  7    to afford adequate deterrence to criminal conduct, to protect

  8    the public from further crimes of the defendant, and to

  9    provide the defendant with needed educational, medical care,

 10    or other correctional treatment in the most effective manner.

 11                These purposes in summary form are as follows:                                   In

 12    other words, to punish the defendant, to seek to deter him and

 13    others from future crimes, to incapacitate the defendant in

 14    order to protect the public, and to rehabilitate the

 15    defendant, if possible.

 16                I'm required to impose a sentence that is sufficient

 17    but not greater than necessary to comply with these purposes.

 18                Finally, I am required to consider the advisory

 19    sentencing range established in this case.                                I've also, as

 20    required, considered the arguments of the parties in regard to

 21    the appropriate sentence.

 22                The government argues that the serious nature of

 23    Dr. Smithers's conduct justifies a sentence within the

 24    guidelines; in other words, a life sentence.                                 I must add that

 25    under the federal system there is no parole.                                 So a life



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 71 of 82 Pageid#:
        USA v. Smithers           12570                1:17-cr-00027-JPJ-1    71



  1    sentence means life in prison.

  2                 A number of arguments for leniencies are made on

  3    behalf of the defendant.                 It is contended that he simply made

  4    mistakes, bad judgment, bad choices out of a failure to have

  5    adequate medical training.                   Of course, as we've heard,

  6    Dr. Smithers was expelled from his medical residency for lying

  7    to a police officer that he was on a medical emergency after

  8    he had been pulled over and was suspected of drunk driving.

  9                 It is also argued, based on the defense expert's

 10    opinions, that the defendant suffered and continues to suffer

 11    from untreated bipolar disorder that contributed to his

 12    criminal conduct.           And, thus, he should be released for mental

 13    health treatment consisting of counseling and medication.

 14                 It's also argued that he poses no further danger to

 15    others since he has lost his medical license.

 16                 And, finally, it is argued that his family needs his

 17    presence and support.

 18                 As alluded to by government counsel, I've been a

 19    judge of this court for over 20 years and, unfortunately, I've

 20    presided over a number of cases with a physician charged with

 21    overprescribing narcotics.                   This is the worst case that I've

 22    ever seen.

 23                 The defendant, as we've learned, began practicing

 24    medicine around 2013.              And after a regional pain clinic in

 25    West Virginia was closed leaving a number of patients without



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 72 of 82 Pageid#:
        USA v. Smithers           12571                1:17-cr-00027-JPJ-1    72



  1    a way to get pain pills, he opened an office called Priority

  2    Urgent Care and which took many of these patients.

  3                Complaints were received about this urgent care

  4    clinic almost immediately.                   And when authorities came to

  5    investigate, as we've heard, Dr. Smithers refused to allow

  6    them to enter the clinic.                  They returned the next day with a

  7    warrant only to find the clinic closed and deserted.

  8    Investigators found patient records in a dumpster, and these

  9    records showed that 50 percent of the patients in this

 10    so-called urgent care clinic were being treated with pain

 11    medication without the proper licensing.

 12                Regretfully, Dr. Smithers did not learn from this

 13    experience.      He moved to Martinsville, Virginia, and opened a

 14    new office.      Within a few weeks, he again attracted the

 15    attention of investigators, including by reason of the fact

 16    that his parking lot was filled with patients' cars bearing

 17    license plates from as far away as Ohio.

 18                This was not a typical doctor's office.                                   There was

 19    no trained medical staff and little or no medical equipment.

 20    It was purely a pill mill in which virtually every patient got

 21    a narcotic pain prescription on their first visit and which

 22    virtually every later visit.

 23                Interviews with patients by the investigators showed

 24    that typically they would drive from two to eight hours from

 25    their homes one way to Martinsville.                           In order to get their



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 73 of 82 Pageid#:
        USA v. Smithers           12572                1:17-cr-00027-JPJ-1    73



  1    prescription, they often had to wait for hours for

  2    Dr. Smithers who sometimes did not arrive until the afternoon.

  3    They received little or no actual medical examinations and

  4    then they got their prescription.

  5                Their efforts to feed their addiction, however, was

  6    not over because they found it hard to find legitimate

  7    pharmacies to fill these highly suspicious prescriptions.

  8    Dr. Smithers himself arranged with certain selected pharmacies

  9    to fill these prescriptions.                    One of them was as far away as

 10    Jefferson, Indiana, 450 miles from Martinsville, a nearly

 11    eight-hour drive.           So it would not be unusual for a patient to

 12    drive many hours to Martinsville, wait for hours for their

 13    prescription, then drive many more hours to get their

 14    prescription filled, then drive in a different direction hours

 15    back to their home.

 16                Not only did the patient have to pay $300 in cash or

 17    credit card for each prescription they received from

 18    Dr. Smithers, but these selected pharmacies also required in

 19    most cases cash payment.                 Some as much as $1,000.

 20                As much as anything, what the patients went through

 21    shows the depth of their addictions.                           They would go through

 22    almost anything to get that prescription filled and obtained.

 23                And Dr. Smithers, obviously, obliged.                                  No substance

 24    abuse treatment or counseling, no real efforts to change their

 25    drug-seeking behavior, no help from Dr. Smithers except to



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 74 of 82 Pageid#:
        USA v. Smithers           12573                1:17-cr-00027-JPJ-1    74



  1    drive them deeper into their terrible affliction for his own

  2    profit.

  3                 Dr. Smithers even prescribed pills to people he did

  4    not see.     Some of these, as we've heard, were sent to third

  5    parties to distribute.                In one case he met a patient in a

  6    Starbucks parking lot.                She gave him the required $300 and he

  7    gave her his prescription.

  8                 At some point Dr. Smithers hooked up with an

  9    accomplice named Williams.                    And we've seen the text messages

 10    between the two of them.                  Mr. Williams would help find and

 11    transport new patients to Dr. Smithers for a fee.                                      These text

 12    messages which were introduced at trial, and which we've seen

 13    today, show the true basis for Dr. Smithers's criminal

 14    conduct; to make money.                 They also show his consciousness of

 15    guilt; that he knew that he was breaking the law.

 16                 As you will recall, Mr. Williams told him that if he

 17    continued on this course, he could make a million bucks.                                      And

 18    he almost reached that goal.                     Again, as we've heard, over a

 19    20-month period he deposited approximately $680,000 in a

 20    single bank account.               Over $57,000 in cash was seized from his

 21    home and office.           He even bought a Cadillac Escalade for his

 22    wife.

 23                 In the two years, about, that he was engaged in this

 24    conduct, he prescribed approximately a half a million pills or

 25    dosage units.         A half a million.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 75 of 82 Pageid#:
        USA v. Smithers           12574                1:17-cr-00027-JPJ-1    75



  1                 As we've heard in such a sad situation, on

  2    February 20, 2017, Dr. Smithers prescribed more pain pills to

  3    one of his pill-addicted patients.                         She filled the

  4    prescriptions on the next day, February 21st.                                  And as we've

  5    heard from her mother, she passed away the next day,

  6    February 22nd, from an overdose.

  7                 The government's expert at trial testified and the

  8    jury specifically found in its verdict that she would not have

  9    died had it not been for the pain pills prescribed by

 10    Dr. Smithers.

 11                 Opioid addiction is a national crisis and has been

 12    for some years.          The National Center For Disease Control and

 13    Prevention reports that more than 300,000 people have died

 14    from opioid overdoses in the last 20 years.                                Dr. Smithers

 15    certainly contributed to this death toll and to this crisis in

 16    the two years or so that he distributed prescriptions.

 17                 It isn't really correct to label these people who

 18    came to Dr. Smithers for drugs as patients.                                They were really

 19    victims, victims of his criminal conduct.

 20                 Now the defense medical expert has testified that

 21    Dr. Smithers has a mental defect; namely, bipolar disorder

 22    which impaired his judgment.                    But he is and was clearly

 23    competent.     Even accepting that he used poor judgment and made

 24    poor choices, he knew what he was doing.                              He knew that it was

 25    unlawful and that he was profiting from the misery of these



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 76 of 82 Pageid#:
        USA v. Smithers           12575                1:17-cr-00027-JPJ-1    76



  1    victims who came to him for drugs.

  2                I do not find that his mental issues mitigate his

  3    punishment.

  4                In addition, while it is correct that Dr. Smithers

  5    was untrained in pain management, rather than being an excuse

  6    for his conduct, that is an aggravation for it.                                    Dr. Smithers

  7    has a high IQ.         We've heard that today, and I believe it.

  8    He's a smart person.              He knew what he was doing.

  9                Unfortunately, I don't believe that Dr. Smithers has

 10    any real insight into his conduct or remorse for his crime.

 11    He's certainly not expressed any today or any other time.                                         In

 12    his testimony at trial he said, well, I would have done some

 13    things differently.             But he's never owned up to this terrible,

 14    terrible conduct which hurt so many people.

 15                As his defense expert said, he continues to believe

 16    that if he only gets the right lawyer or the right expert, he

 17    will be vindicated.             That everything he did was all right.                             He

 18    was just helping these people.

 19                Now, while it's true that Dr. Smithers likely will

 20    not be able in the future to hurt patients since his medical

 21    license has been taken away, I still see that lengthy

 22    incarceration is important in this case.                              This was a serious

 23    crime.   And hopefully a lengthy sentence will deter others

 24    inclined to make money by prescribing dangerous drugs.                                       In

 25    other words, it will send a message.                           Moreover, with his



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 77 of 82 Pageid#:
        USA v. Smithers           12576                1:17-cr-00027-JPJ-1    77



  1    existing mental disorder, prison will allow him to receive

  2    long-term treatment.

  3                I regret that Dr. Smithers will be separated from

  4    his family.      They are innocent.                   But they are just a few of

  5    his victims.

  6                I will vary below the advisory guideline range.                                  I

  7    do not think that life in prison without the possibility of

  8    parole is appropriate and is greater than necessary for the

  9    factors that I'm required to consider.                            However, I will

 10    sentence him to a lengthy prison term.

 11                For the reasons that I've stated, it is the judgment

 12    of the Court that the defendant, Joel Adam Smithers, is hereby

 13    committed to the custody of the Bureau of Prisons to be

 14    imprisoned for a total term of 480 months; that is, 40 years.

 15    This term consists of 240 months on each of Counts 2

 16    through 100, Counts 102 through 297, and Counts 300

 17    through 862, to run concurrently.                        And a term of 480 months on

 18    Counts 298 and 299, to run concurrently.

 19                I will recommend to the Bureau of Prisons that the

 20    defendant receive appropriate mental health treatment while

 21    incarcerated and that he participate in a residential drug

 22    treatment program.            I will recommend that he be designated to

 23    a facility closest to his home in order to facilitate family

 24    visits.

 25                Upon release from imprisonment, the defendant shall



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 78 of 82 Pageid#:
        USA v. Smithers           12577                1:17-cr-00027-JPJ-1    78



  1    be placed on supervised release for a term of three years.

  2    This term consists of three years on each count to run

  3    concurrently.

  4                 While on supervision, he must comply with the

  5    following mandatory conditions:                        He must not commit another

  6    federal, state or local crime.                       He must not unlawfully possess

  7    a controlled substance.                 He must refrain from any unlawful use

  8    of a controlled substance and must submit to one drug test

  9    within 15 days of release and at least two periodic drug tests

 10    thereafter.       He must cooperate in the collection of DNA as

 11    directed by the probation officer.                          He must comply with the

 12    standard conditions of supervision that have been adopted by

 13    the court, as well as the following special conditions.

 14                 He must pay any monetary penalty imposed.                                        Following

 15    his release, the Court will evaluate his status and determine

 16    whether further drug rehabilitation is necessary and

 17    appropriate.        If so, he must participate in a program that is

 18    designated by the court, upon consultation with the probation

 19    officer, until he has satisfied the requirements of the

 20    program.

 21                 He must reside in a residence free of firearms,

 22    ammunition, destructive devices, and dangerous weapons.

 23                 He must not purchase, possess, use or administer any

 24    alcohol or frequent any businesses whose primary function it

 25    is to serve alcoholic beverages.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 79 of 82 Pageid#:
        USA v. Smithers           12578                1:17-cr-00027-JPJ-1    79



  1                He must submit to warrantless search and seizure of

  2    person or property as directed by the probation officer or

  3    other law enforcement officer whenever such officer has

  4    reasonable suspicion that the defendant is engaged in criminal

  5    activity.

  6                He must pay to the United States a special

  7    assessment, which is mandatory, of $86,000, which is due and

  8    payable immediately.

  9                It is ordered that he forfeit to the United States

 10    his interest in the property listed in the preliminary order

 11    of forfeiture filed in this case, which consists of a money

 12    judgment and his medical license.

 13                I find under these circumstances he does not have

 14    the ability to pay a fine and will waive any fine in this

 15    case.

 16                I advise the defendant of his right to appeal.                                   A

 17    notice of appeal must be filed within 14 days of the entry of

 18    judgment or within 14 days of notice of appeal by the

 19    government.      If requested, the clerk will prepare and file a

 20    notice of appeal on behalf of the defendant.

 21                And I also advise the defendant of a right of a

 22    person who is unable to pay the cost to apply for leave to

 23    appeal without prepayment of such cost.

 24                And, Mr. Williams, I ask you and direct you to

 25    consult with your client.                  And if he directs you, file a



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 80 of 82 Pageid#:
                                  12579                                       80



  1    notice of appeal on his behalf within the appropriate time.

  2                 And as I have indicated, if you do not desire to

  3    represent him on that appeal, you should advise the Court of

  4    Appeals.

  5                 Are there any further matters that the Court needs

  6    to resolve in this case?

  7                 MR. WILLIAMS:              Your Honor, may -- we had requested

  8    the RDAP program.            Has the Court -- I don't know that I heard

  9    that.

 10                 THE COURT:            I did say that.

 11                 MR. WILLIAMS:              I'm sorry.

 12                 THE COURT:            The residential drug treatment program.

 13                 All right.            If there's nothing further, we will

 14    adjourn court in a moment.

 15                 We have a trial, a jury waiting.                              So counsel in that

 16    case needs to be prepared to begin very shortly.

 17                 All right.            We'll be in recess.

 18            (Proceedings concluded at 1:23 p.m.)

 19

 20

 21

 22

 23

 24

 25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 81 of 82 Pageid#:
                                  12580                                       81



  1                                                   INDEX

  2    PLAINTIFF'S WITNESSES:                                                                          PAGE

  3    PATRICK LONG
                DIRECT EXAMINATION BY MR. RAMSEYER                                                        5
  4             CROSS-EXAMINATION BY MR. WILLIAMS                                                        14
                REDIRECT EXAMINATION BY MR. RAMSEYER                                                     14
  5

  6    DEFENSE WITNESSES:                                                                              PAGE

  7    BRIAN ANDREW FARAH
                DIRECT EXAMINATION BY MR. WILLIAMS                                                       16
  8             CROSS-EXAMINATION BY MR. RAMSEYER                                                        30

  9

 10    EXHIBITS                                                                     MARKED           RECEIVED

 11    ON BEHALF OF THE PLAINTIFF:
       1-14 -   Thumb drive with audio clips                                            11             11
 12

 13

 14
                                                      -o0o-
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 293 Filed 12/20/19 Page 82 of 82 Pageid#:
                                  12581



  1                                  REPORTER'S CERTIFICATE

  2

  3                I, DONNA J. PRATHER, do hereby certify that the

  4    above and foregoing, consisting of the preceding 81 pages,

  5    constitutes a true and accurate transcript of my stenographic

  6    notes and is a full, true and complete transcript of the

  7    proceedings to the best of my ability.

  8                Dated this 20th day of December, 2019.

  9

 10
                                   DONNA J. PRATHER, RPR, CRR, CBC, CCP
 11                                Federal Official Court Reporter

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                            (276) 628-5116 x8119
